Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

Dated as of October 17, 2016

among

RESOURCES CONNECTION, INC.

and

RESOURCES CONNECTION LLC,

as Borrowers,

CERTAIN DOMESTIC SUBSIDIARIES OF RESOURCES CONNECTION, INC. PARTY HERETO,

as Guarantors,

and

BANK OF AMERICA, N.A.,

as Lender

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

  Defined Terms      1   

1.02

  Other Interpretive Provisions      26   

1.03

  Accounting Terms      26   

1.04

  Rounding      27   

1.05

  Times of Day      28   

1.06

  Letter of Credit Amounts      28   

1.07

  UCC Terms      28   

ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS

     28   

2.01

  Loans      28   

2.02

  Borrowings, Conversions and Continuations of Loans      29   

2.03

  Letters of Credit      30   

2.04

  Prepayments      35   

2.05

  Termination or Reduction of Commitments      36   

2.06

  Repayment of Loans      36   

2.07

  Interest and Default Rate      37   

2.08

  Commitment Fee      38   

2.09

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     38   

2.10

  Payments Generally      38   

2.11

  Cash Collateral      39   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     40   

3.01

  Taxes      40   

3.02

  Illegality      40   

3.03

  Inability to Determine Rates      41   

3.04

  Increased Costs; Reserves on Eurodollar Rate Loans      41   

3.05

  Compensation for Losses      42   

3.06

  Survival      43   

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     43   

4.01

  Conditions of Initial Credit Extension      43   

4.02

  Conditions to all Credit Extensions      45   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     46   

5.01

  Existence, Qualification and Power      46   

5.02

  Authorization; No Contravention      46   

5.03

  Governmental Authorization; Other Consents      47   

5.04

  Binding Effect      47   

5.05

  Financial Statements; No Material Adverse Effect      47   

5.06

  Litigation      48   

5.07

  No Default      48   

5.08

  Ownership of Property      48   

5.09

  Environmental Compliance      48   

5.10

  Insurance      48   

5.11

  Taxes      49   

5.12

  ERISA Compliance      49   

 

i



--------------------------------------------------------------------------------

5.13

  Margin Regulations; Investment Company Act      50   

5.14

  Disclosure      50   

5.15

  Compliance with Laws      50   

5.16

  Solvency      50   

5.17

  Casualty, etc      51   

5.18

  Sanctions Concerns; Anti-Corruption Laws; PATRIOT Act      51   

5.19

  Responsible Officers      51   

5.20

  Subsidiaries; Equity Interests; Loan Parties      51   

5.21

  Collateral Representations      52   

5.22

  Labor Matters      53   

5.23

  EEA Financial Institutions      53   

ARTICLE VI AFFIRMATIVE COVENANTS

     53   

6.01

  Financial Statements      53   

6.02

  Certificates; Other Information      54   

6.03

  Notices      56   

6.04

  Payment of Obligations      56   

6.05

  Preservation of Existence, Etc      57   

6.06

  Maintenance of Properties      57   

6.07

  Maintenance of Insurance      57   

6.08

  Compliance with Laws      58   

6.09

  Books and Records      58   

6.10

  Inspection Rights      58   

6.11

  Use of Proceeds      58   

6.12

  Material Contracts      58   

6.13

  Covenant to Guarantee Obligations      59   

6.14

  Covenant to Give Security      59   

6.15

  Further Assurances      60   

6.16

  Compliance with Environmental Laws      60   

6.17

  Maintenance of Primary Depository Relationship      61   

6.18

  Anti-Corruption Laws      61   

6.19

  Post-Closing Covenant      61   

ARTICLE VII NEGATIVE COVENANTS

     61   

7.01

  Liens      61   

7.02

  Indebtedness      63   

7.03

  Investments      64   

7.04

  Fundamental Changes      65   

7.05

  Dispositions      65   

7.06

  Restricted Payments      66   

7.07

  Change in Nature of Business      67   

7.08

  Transactions with Affiliates      67   

7.09

  Burdensome Agreements      67   

7.10

  Use of Proceeds      68   

7.11

  Financial Covenants      68   

7.12

 

Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Organization;

Form of Entity and Accounting Changes

     68   

7.13

  Sale and Leaseback Transactions      69   

7.14

  Prepayments, Etc      69   

7.15

  Amendment, Etc      69   

7.16

  Ownership of Subsidiaries      69   

7.17

  Sanctions      69   

7.18

  Anti-Corruption Laws      70   

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     70   

8.01

  Events of Default      70   

8.02

  Remedies upon Event of Default      72   

8.03

  Application of Funds      73   

ARTICLE IX CONTINUING GUARANTY

     73   

9.01

  Guaranty      73   

9.02

  Rights of Lender      73   

9.03

  Certain Waivers      74   

9.04

  Obligations Independent      74   

9.05

  Subrogation      74   

9.06

  Termination; Reinstatement      74   

9.07

  Stay of Acceleration      75   

9.08

  Condition of Borrowers      75   

9.09

  Appointment of RCI      75   

9.10

  Right of Contribution      75   

9.11

  Keepwell      75   

ARTICLE X MISCELLANEOUS

     76   

10.01

  Amendments, Etc      76   

10.02

  Notices; Effectiveness; Electronic Communications      76   

10.03

  No Waiver; Cumulative Remedies; Enforcement      77   

10.04

  Expenses; Indemnity; Damage Waiver      77   

10.05

  Payments Set Aside      79   

10.06

  Successors and Assigns      79   

10.07

  Treatment of Certain Information; Confidentiality      79   

10.08

  Right of Setoff      80   

10.09

  Interest Rate Limitation      81   

10.10

  Counterparts; Integration; Effectiveness      81   

10.11

  Survival of Representations and Warranties      81   

10.12

  Severability      81   

10.13

  Governing Law; Jurisdiction; Etc      82   

10.14

  Waiver of Jury Trial      83   

10.15

  Subordination      83   

10.16

  No Advisory or Fiduciary Responsibility      83   

10.17

  Electronic Execution      84   

10.18

  Joint and Several Liability of the Borrowers      84   

10.19

  Release of Guarantors      86   

10.20

  USA PATRIOT Act Notice      86   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.01(a)    Existing Letters of Credit Schedule 1.01(b)    Certain
Addresses for Notices Schedule 5.10    Insurance Schedule 5.12(d)    Pension
Plans Schedule 5.19    Responsible Officers Schedule 5.20(a)    Subsidiaries,
Joint Ventures, Partnerships and Other Equity Investments Schedule 5.20(b)   
Loan Parties Schedule 5.21(b)    Intellectual Property Schedule 5.21(c)   
Deposit Accounts and Securities Accounts Schedule 5.21(d)    Properties Schedule
5.21(e)    Material Contracts Schedule 7.01    Existing Liens Schedule 7.02   
Existing Indebtedness Schedule 7.03    Existing Investments

EXHIBITS

 

Exhibit A    Form of Compliance Certificate Exhibit B    Form of Joinder
Agreement Exhibit C    Form of Loan Notice Exhibit D    Form of Notice of Loan
Prepayment Exhibit E    Form of Solvency Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of October 17, 2016 among RESOURCES
CONNECTION, INC., a Delaware corporation (“RCI”), RESOURCES CONNECTION LLC, a
Delaware limited liability company (“RCL” and together with RCI, the “Borrowers”
and each a “Borrower”), the Guarantors (defined herein), and BANK OF AMERICA,
N.A., as Lender.

RECITALS

WHEREAS, the Borrowers have requested that the Lender make loans and other
financial accommodations in an aggregate principal amount of up to $120,000,000;
and

WHEREAS, the Lender has agreed to make such loans and other financial
accommodations on the terms and subject to the conditions set forth herein.

NOW THEREFOR, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

“Additional Secured Obligations” means (a) all obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements, and (b) all reasonable
and documented out-of-pocket costs and expenses incurred in connection with
enforcement and collection of the foregoing, including the reasonable fees,
charges and disbursements of counsel, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest, expenses
and fees that accrue after the commencement by or against any Loan Party
pursuant to any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest, expenses and
fees are allowed claims in such proceeding; provided, that, Additional Secured
Obligations of a Loan Party shall exclude any Excluded Swap Obligations with
respect to such Loan Party.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

1



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement.

“Applicable Rate” means with respect to Revolving Loans, Reducing Revolving
Loans, and Letters of Credit, the following percentages per annum, based upon
the Consolidated Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Lender pursuant to Section 6.02(b):

 

Pricing Tier

   Consolidated Total
Leverage Ratio    Letter of
Credit Fee     Eurodollar
Rate Loans     Base Rate
Loans  

1

   ³ 1.00 to 1.0      1.50 %      1.50 %      0.50 % 

2

   < 1.00 to 1.0      1.25 %      1.25 %      0.25 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that, if a Compliance
Certificate is not delivered when due in accordance with such Section, then, at
the election of the Lender, Pricing Tier 1 shall apply as of the first Business
Day after the date on which such Compliance Certificate was required to have
been delivered and shall continue to apply until the first Business Day
immediately following the date a Compliance Certificate is delivered in
accordance with Section 6.02(b), whereupon the Applicable Rate shall be adjusted
based upon the calculation of the Consolidated Total Leverage Ratio contained in
such Compliance Certificate. The Applicable Rate in effect from the Closing Date
to the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 6.02(b) for the fiscal quarter
ending November 26, 2016 shall be determined based upon Pricing Tier 1.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.09(b).

“Approved Fund” means any Fund that is administered or managed by (a) the
Lender, (b) an Affiliate of the Lender, or (c) an entity or an Affiliate of an
entity that administers or manages the Lender.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation of any Person, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized
Lease, (c) in respect of any Securitization Transaction of any Person, the
outstanding principal amount of such financing, after taking into account
reserve accounts and making appropriate adjustments, determined by the Lender in
its reasonable judgment, and (d) in respect of any Sale and Leaseback
Transaction of any Person, the present value (discounted in accordance with GAAP
at the debt rate implied in the applicable lease) of the obligations of the
lessee for rental payments during the term of such lease.

“Audited Financial Statements” means the audited Consolidated balance sheet of
RCI and its Subsidiaries for the fiscal year ended May 28, 2016, and the related
Consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of RCI and its Subsidiaries, including the notes
thereto.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

2



--------------------------------------------------------------------------------

“Auto-Reinstatement Letter of Credit” has the meaning specified in
Section 2.03(b)(iv).

“Availability Period” means (a) in respect of the Revolving Facility, the period
from and including the Closing Date to the earliest of (i) the Maturity Date,
(ii) the date of termination of the Revolving Commitment pursuant to
Section 2.05, and (iii) the date of termination of the Revolving Commitment
pursuant to Section 8.02, and (b) in respect of the Reducing Revolving
Commitment, the period from and including the Closing Date to the earliest of
(i) the Maturity Date, (ii) the date of termination of the Reducing Revolving
Commitment pursuant to Section 2.05, and (iii) the date of termination of the
Reducing Revolving Commitment pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors and permitted
assigns.

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus one-half of one percent (0.50%),
(b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate,” and (c) the Eurodollar Rate plus
one percent (1.00%), subject to the interest rate floors set forth therein;
provided, that, if the Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement. The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Revolving Loan or a Reducing Revolving Loan that bears
interest based on the Base Rate.

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the board of directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof, and (d) with respect to any other Person, the board
or committee of such Person serving a similar function.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrowing” means a Revolving Borrowing or a Reducing Revolving Borrowing, as
the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, Los Angeles, California or the state where the Lender’s Office is
located and, if such day relates to any Eurodollar Rate Loan, means any such day
that is also a London Banking Day.

“Capital Expenditure” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

3



--------------------------------------------------------------------------------

“Cash Collateralize” means, to pledge and deposit with or deliver to the Lender,
as collateral for L/C Obligations or the Obligations, (a) cash or deposit
account balances, (b) backstop letters of credit entered into on terms, from
issuers and in amounts satisfactory to the Lender, and/or (c) if the Lender
shall agree, in its sole discretion, other credit support, in each case, in
Dollars and pursuant to documentation in form and substance satisfactory to the
Lender. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by RCI or any of its Subsidiaries free and clear of all Liens
(other than Permitted Liens):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than three hundred sixty days (360) days from the date of
acquisition thereof; provided, that, the full faith and credit of the United
States is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i)(A) is the Lender or (B) is
organized under the laws of the United States, any state thereof or the District
of Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than one (1) year from
the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States and rated at least “Prime-1” (or the then equivalent grade)
by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than one (1) year from the date of acquisition
thereof; and

(d) Investments, classified in accordance with GAAP as current assets of RCI or
any of its Subsidiaries, in money market investment programs registered under
the Investment Company Act of 1940, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P,
and the portfolios of which are limited solely to Investments of the character,
quality and maturity described in clauses (a), (b) and (c) of this definition.

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

“CFC” means any Subsidiary that is a “controlled foreign corporation” as defined
in Section 957 of the Code.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding

 

4



--------------------------------------------------------------------------------

anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith, and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of forty percent
(40%) or more of the Equity Interests of RCI entitled to vote for members of the
Board of Directors of RCI on a fully-diluted basis (and taking into account all
such securities that such “person” or “group” has the right to acquire pursuant
to any option right); or

(b) during any period of eighteen (18) consecutive months, a majority of the
members of the Board of Directors of RCI cease to be composed of individuals
(i) who were members of that Board of Directors on the first day of such period,
(ii) whose election or nomination to that Board of Directors was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that Board of Directors or
(iii) whose election or nomination to that Board of Directors was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that Board of Directors;
or

(c) RCI shall cease to own and control, of record and beneficially, directly,
one hundred percent (100%) of the Equity Interests of RCL; or

(d) at any time, a “change of control” (or any similar event, however
designated) occurs under any Indebtedness with an aggregate principal amount in
excess of the Threshold Amount.

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means a collective reference to all personal property with respect
to which Liens in favor of the Lender, for the benefit of the Secured Parties,
are purported to be granted pursuant to and in accordance with the terms of the
Collateral Documents. Notwithstanding anything in the Loan Documents to the
contrary, the term “Collateral” shall not include any Excluded Property.

“Collateral Documents” means, collectively, the Security Agreement, each Joinder
Agreement, each Qualifying Control Agreement, each of the security agreements,
pledge agreements or other similar agreements delivered to the Lender pursuant
to Section 6.14, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Lender for the benefit of
the Secured Parties.

 

5



--------------------------------------------------------------------------------

“Commitment” means the Revolving Commitment and/or the Reducing Revolving
Commitment, as the context may require.

“Commitment Amount” means, as of any date of determination, the sum of (a) the
Revolving Commitment as of such date, plus (b) the Reducing Revolving Commitment
as of such date.

“Commitment Fee” has the meaning specified in Section 2.08.

“Commitment Fee Rate” means, as of any date of determination, (a) if the amount
of the Total Revolving Outstandings as of such date plus the amount of the Total
Reducing Revolving Outstandings as of such date is greater than an amount equal
to fifty percent (50%) of the Commitment Amount as of such date, 0.15% per
annum, and (b) if the amount of the Total Revolving Outstandings as of such date
plus the amount of the Total Reducing Revolving Outstandings as of such date is
less than or equal to an amount equal to fifty percent (50%) of the Commitment
Amount as of such date, 0.25% per annum.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.

“Consolidated” means, when used with reference to financial statements or
financial statement items of RCI and its Subsidiaries or any other Person, such
statements or items on a consolidated basis in accordance with the consolidation
principles of GAAP.

“Consolidated Capital Expenditures” means, for any period, for RCI and its
Subsidiaries on a Consolidated basis, all Capital Expenditures.

“Consolidated Cash Taxes” means, for any period, for RCI and its Subsidiaries on
a Consolidated basis, the aggregate of all income taxes, as determined in
accordance with GAAP, to the extent the same are paid in cash during such
period.

“Consolidated EBITDA” means, for any period, for RCI and its Subsidiaries on a
Consolidated basis, an amount equal to Consolidated Net Income for such period
(a) plus the following, without duplication, to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges for
such period; (ii) the provision for federal, state, local and foreign income
taxes payable for such period; (iii) depreciation and amortization expense for
such period; (iv) any non-cash expense, loss or charge (including (x) any
non-cash stock based compensation expense, and (y) any non-cash expenses related
to goodwill and trademark impairment, in each case, for such period) which does
not represent a cash item in such period or any future period; (v) any losses
during such period resulting from the disposition of any assets of RCI or any
Subsidiary outside the ordinary course of business (in an amount reasonably
acceptable to the Lender); (vi) fees and expenses incurred in such period in
connection with the consummation of the Transactions; (vii) fees and expenses
for such period incurred in connection with any Permitted Acquisition, whether
or not such Permitted Acquisition is consummated, so long as such fees and
expenses are incurred not more than twelve (12) months after such Permitted
Acquisition; (viii) the amount of net cost savings and operating expense
reductions, in each case, with respect to account compensation expenses,
occupancy costs, rental expenses and other quantifiable and verifiable cost and
expense items, in each case, for such period and projected by RCI in good faith
to be realized as a result of Permitted Acquisitions after the Closing Date, net
of the amount of actual benefits realized during such period; provided, that,
(A) in the Compliance Certificate required to be delivered pursuant to
Section 6.02, RCI shall certify that such cost savings and operating expense
reductions (x) are reasonably anticipated to be realized within twelve
(12) months after the consummation of the Permitted Acquisition

 

6



--------------------------------------------------------------------------------

which is expected to result in such cost savings or operating expense
reductions, and (y) are factually supportable as determined in good faith by
RCI, (B) no cost savings or operating expense reductions shall be added pursuant
to this clause (a)(viii) to the extent duplicative of any amounts otherwise
added to, or included in, Consolidated Net Income, whether through a pro forma
adjustment or otherwise, for such period, and (C) projected amounts (that are
not yet realized) may no longer be added in calculating Consolidated EBITDA
pursuant to this clause (a)(viii) to the extent occurring more than four
(4) full fiscal quarters after the applicable Permitted Acquisition; and
(ix) non-cash accruals or reserves for such period with respect to Earn Out
Obligations (it being understood that any cash payment in respect thereof, or
any reversal thereof, in any future period shall be subtracted from Consolidated
EBITDA in accordance with clause (b)(iii) below); (b) minus the following,
without duplication, to the extent included in calculating such Consolidated Net
Income: (i) all non-cash income or gains for such period; (ii) any gains during
such period resulting from the disposition of any assets of RCI or any
Subsidiary outside the ordinary course of business; and (iii) any cash payment
in such period in respect of, or any reversal of, any accrual or reserve added
back to Consolidated EBITDA in a prior period pursuant to clause (a)(ix) above.
Notwithstanding the foregoing, it is understood and agreed that the aggregate
amount added back pursuant to clauses (a)(vii) and (a)(viii) for any period
shall not exceed five percent (5%) of Consolidated EBITDA for such period prior
to giving effect to all such add-backs for such period.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the total of (i) Consolidated EBITDA for the
Measurement Period most recently ended on or prior to such date of
determination, minus (ii) Consolidated Capital Expenditures for such period,
minus (iii) Consolidated Cash Taxes for such period, to (b) the sum of (i) the
current portion of long term Indebtedness as of such date, calculated in
accordance with GAAP, plus (ii) Consolidated Interest Charges paid in cash for
the Measurement Period most recently ended on or prior to such date of
determination, plus (iii) all Restricted Payments made in cash (other than
(x) Restricted Payments permitted by Section 7.06(c), and (y) share repurchases
made by any Borrower or any Subsidiary in the twelve (12)-month period ended as
of the Closing Date) for such period. Notwithstanding the foregoing, for
purposes of calculating the Consolidated Fixed Charge Coverage Ratio, for any
calculation of Consolidated Interest Charges occurring prior to the one-year
anniversary of the Closing Date, actual cash Consolidated Interest Charges from
the Closing Date through the applicable fiscal quarter end shall be annualized
for purposes of calculating the cash portion of Consolidated Interest Charges
for the relevant Measurement Period.

“Consolidated Funded Indebtedness” means Funded Indebtedness of RCI and its
Subsidiaries on a Consolidated basis determined in accordance with GAAP.

“Consolidated Interest Charges” means, for any period, for RCI and its
Subsidiaries on a Consolidated basis, the sum of, without duplication, (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, (b) all interest paid or payable with
respect to discontinued operations and (c) the portion of rent expense under
Capitalized Leases that is treated as interest in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (or loss) of RCI
and its Subsidiaries on a Consolidated basis for such period; provided, that,
Consolidated Net Income shall exclude (a) extraordinary gains and extraordinary
losses for such period, (b) the net income of any Subsidiary during such period
to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such period, except that RCI’s equity in
any net loss of any such Subsidiary for such period shall be included in
determining Consolidated Net Income, and (c) any income (or loss) for such
period of any Person if

 

7



--------------------------------------------------------------------------------

such Person is not a Subsidiary, except that RCI’s equity in the net income of
any such Person for such period shall be included in Consolidated Net Income up
to the aggregate amount of cash actually distributed by such Person during such
period to RCI or a Subsidiary as a dividend or other distribution (and in the
case of a dividend or other distribution to a Subsidiary, such Subsidiary is not
precluded from further distributing such amount to RCI as described in clause
(b) of this proviso).

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the most recently completed Measurement Period on or
prior to such date.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote ten percent (10%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.

“Cost of Acquisition” means the purchase consideration for any Permitted
Acquisition and all other payments by any Loan Party in exchange for, or as part
of, or in connection with, any Permitted Acquisition, whether paid in cash or by
exchange of Equity Interests or of properties or otherwise and whether payable
at or prior to the consummation of such Permitted Acquisition or deferred for
payment at any future time, whether or not any such future payment is subject to
the occurrence of any contingency, and includes any and all payments
representing the purchase price and any assumptions of Indebtedness, deferred
purchase price, Earn Out Obligations and other agreements to make any payment
the amount of which is, or the terms of payment of which are, in any respect
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of any Person. For purposes of determining the aggregate consideration
paid for an Acquisition at the time of such Acquisition, the amount of any Earn
Out Obligations shall be deemed to be the maximum amount of the earn-out
payments in respect thereof as specified in the documents relating to such
Acquisition.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto, and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Base Rate Loans plus two percent (2%), in each case, to
the fullest extent permitted by applicable Law.

 

8



--------------------------------------------------------------------------------

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property
(including the Equity Interests in any Subsidiary) by any Loan Party or any
Subsidiary (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding any Involuntary Disposition.

“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, prior to
the ninety-first (91st) day after the Maturity Date, (b) requires the payment of
any cash dividend at any time prior to the ninety-first (91st) day after the
Maturity Date, (c) contains any repurchase obligation which may come into effect
prior to payment in full of all Obligations, or (d) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interests referred to in clauses (a), (b) or
(c) above, in each case at any time prior to the ninety-first (91st) day after
the Maturity Date; provided, that, any Equity Interests that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Equity Interests
are convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem or repurchase such Equity Interests upon the occurrence of a
change in control or an asset sale occurring prior to the ninety-first
(91st) day after the Maturity Date shall not constitute Disqualified Capital
Stock if such Equity Interests provide that the issuer thereof will not redeem
or repurchase any such Equity Interests pursuant to such provisions prior to the
Facility Termination Date.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
any Borrower or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition. For purposes of determining the amount of any Earn
Out Obligations to be included in the definition of Funded Indebtedness, the
amount of Earn Out Obligations shall be deemed to be the aggregate liability in
respect thereof, as determined in accordance with GAAP.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

9



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assets” means property (other than current assets) that is used or
useful in the same or a related line of business as the RCI and its Subsidiaries
were engaged in on the Closing Date (or any reasonable extensions or expansions
thereof).

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any Hazardous Materials into the environment, including those related
to hazardous substances or wastes, air emissions and discharges to waste or
public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law or any Environmental Permit, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment, or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan,
(b) the withdrawal of a Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, (c) a complete or partial withdrawal by a Borrower or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization, (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA, (e) the institution by the PBGC of proceedings to terminate a Pension
Plan, (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee

 

10



--------------------------------------------------------------------------------

to administer, any Pension Plan, (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA, (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon a
Borrower or any ERISA Affiliate, or (i) a failure by a Borrower or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by a Borrower
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable or
successor rate which rate is approved by the Lender, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Lender from time to time)
(in such case, the “LIBO Rate”) at or about 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBO Rate, at or about 11:00 a.m., London time,
two (2) Business Days prior to such date for Dollar deposits with a term of one
(1) month commencing that day;

provided, that, (i) to the extent a comparable or successor rate is approved by
the Lender in connection herewith, the approved rate shall be applied in a
manner consistent with market practice; provided, further that to the extent
such market practice is not administratively feasible for the Lender, such
approved rate shall be applied in a manner as otherwise reasonably determined by
the Lender, and (ii) if the Eurodollar Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.

“Eurodollar Rate Loan” means a Revolving Loan or a Reducing Revolving Loan that
bears interest at a rate based on clause (a) of the definition of “Eurodollar
Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Accounts” means (a) any zero balance account, (b) withholding tax,
trust, escrow, payroll and other fiduciary accounts, and (c) petty cash accounts
in which amounts on deposit therein do not exceed $1,500,000 in the aggregate
for all such accounts at any one time.

“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property, (b) unless requested by the Lender, any personal property
(including motor vehicles) in respect of which perfection of a Lien is not
either (i) governed by the UCC, or (ii) effected by appropriate evidence of the
Lien being filed in either the United States Copyright Office or the United
States Patent and Trademark Office, (c) the Equity Interests of any Foreign
Subsidiary or FSHCO to the extent not required to be pledged to secure the
Secured Obligations pursuant to Section 6.14(a), (d) any property which, subject
to the terms of Section 7.02(c), is subject to a Lien of the type described in
Section 7.01(i) pursuant to documents that prohibit such Loan Party from
granting any other Liens in such property, (e) any general intangible, permit,
lease, license, contract or other instrument of a Loan Party to the extent the
grant of a security interest in such general intangible, permit, lease, license,
contract or other instrument in the manner contemplated by the Collateral
Documents, under the terms thereof or under applicable Law, is prohibited and
would result in the termination thereof or give the other parties thereto the
right to

 

11



--------------------------------------------------------------------------------

terminate, accelerate or otherwise alter such Loan Party’s rights, titles and
interests thereunder (including upon the giving of notice or the lapse of time
or both); provided, that, (i) any such limitation described in the foregoing
clause (e) on the security interests granted pursuant to the Collateral
Documents shall only apply to the extent that any such prohibition could not be
rendered ineffective pursuant to the UCC or any other applicable Law (including
Debtor Relief Laws) or principles of equity, and (ii) in the event of the
termination or elimination of any such prohibition or the requirement for any
consent contained in any applicable Law, general intangible, permit, lease,
license, contract or other instrument, to the extent sufficient to permit any
such item to become Collateral, or upon the granting of any such consent, or
waiving or terminating any requirement for such consent, a security interest in
such general intangible, permit, lease, license, contract or other instrument
shall be automatically and simultaneously granted under the Collateral Documents
and shall be included as Collateral, (f) any “intent-to-use” application for
registration of a trademark of such Loan Party filed in the United States Patent
and Trademark Office pursuant to Section 1(b) of the Lanham Act, 15 U.S.C.
§1051, prior to the filing of a “Statement of Use” pursuant to Section 1(d) of
the Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, solely to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal law, and (g) any
personal property as to which the Lender and RCI agree in writing that the costs
or other consequences of obtaining a security interest or perfection thereof are
excessive in view of the benefits to be obtained by the Secured Parties
therefrom.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 9.11 and any other “keepwell, support or other agreement” for
the benefit of such Loan Party and any and all guarantees of such Loan Party’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such Loan
Party, or grant by such Loan Party of a Lien, becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.

“Existing Letters of Credit” means those certain letters of credit set forth on
Schedule 1.01(a).

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Commitments have terminated, (b) all Obligations
have been paid in full in cash (other than contingent indemnification or
reimbursement obligations for which no claim has been asserted), and (c) all
Letters of Credit have terminated or expired (other than Letters of Credit as to
which other arrangements with respect thereto satisfactory to the Lender shall
have been made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, that, (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding

 

12



--------------------------------------------------------------------------------

Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Bank of America on such day on such transactions as determined by the Lender.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“FSHCO” means any direct or indirect Subsidiary of the Borrower, all or
substantially all of the assets of which are Equity Interests in one or more
CFCs or Indebtedness of such CFCs.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations for borrowed money,
whether current or long-term (including the Obligations) and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) the principal
portion of all obligations under conditional sale or other title retention
agreements relating to property purchased by any Person or any Subsidiary
thereof (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business),
(d) all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (e) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than ninety (90) days after
the date on which such trade account payable was created), including any Earn
Out Obligations, (f) all Attributable Indebtedness, (g) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Equity Interests in such Person or any other Person, valued, in
the case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (h) all
Funded Indebtedness of other Persons secured by (or for which the holder of such
Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (i) all Guarantees with respect to Funded
Indebtedness of the types specified in clauses (a) through (h) above of another
Person, and (j) all Funded Indebtedness of the types referred to in clauses
(a) through (i) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or joint venturer, except to the extent that such
Funded Indebtedness is expressly made non-recourse to such Person. For purposes
hereof, the amount of any direct obligation arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments shall be the maximum amount available to be
drawn thereunder.

“Funding Indemnity Letter” means a funding indemnity letter in form and
substance reasonably acceptable to the Lender.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including the FASB Accounting Standards Codification,
that are applicable to the circumstances as of the date of determination,
consistently applied and subject to Section 1.03.

 

13



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning specified in Section 9.01.

“Guarantors” means, collectively, (a) each Person identified as a “Guarantor” on
the signature pages hereto, (b) the Subsidiaries of RCI as are or may from time
to time become parties to this Agreement pursuant to Section 6.13, (c) with
respect to Secured Obligations owing by any Loan Party arising under Secured
Cash Management Agreements and Secured Hedge Agreements and any Swap Obligation
of a Specified Loan Party (determined before giving effect to Sections 9.01 and
9.11) under the Guaranty, each Borrower, (d) with respect to Secured Obligations
owing by a Borrower, the other Borrower, and (e) the successors and permitted
assigns of the foregoing.

“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article IX in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Section 6.13.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

“HMT” has the meaning specified in the definition of “Sanctions”.

“Honor Date” has the meaning specified in Section 2.03(c).

 

14



--------------------------------------------------------------------------------

“Immaterial Foreign Subsidiary” means, as of any date of determination, any
Foreign Subsidiary designated as such by RCI in writing to the Lender which:
(a) holds (together with the assets of its Subsidiaries) less than five percent
(5%) of the consolidated total assets of RCI and its Subsidiaries on a
consolidated basis, and (b) contributes (together with its Subsidiaries) less
than five percent (5%) of the consolidated gross revenues of RCI and its
Subsidiaries on a consolidated basis, in each case, as determined based on the
financial statements provided by RCI pursuant to Section 6.01 for the most
recently ended four fiscal quarter period for which financial statements are
available; provided, that, (i) the aggregate consolidated total assets of all
Immaterial Foreign Subsidiaries shall not exceed ten percent (10%) of the
consolidated total assets of RCI and its Subsidiaries, and (ii) the aggregate
consolidated gross revenues of all Immaterial Foreign Subsidiaries shall not
exceed ten percent (10%) of the consolidated gross revenues of RCI and its
Subsidiaries.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all Funded Indebtedness, (b) the Swap
Termination Value of any Swap Contract, (c) all Guarantees with respect to
outstanding Indebtedness of the type specified in clauses (a) and (b) above of
any other Person, and (d) all Indebtedness of the types referred to in clauses
(a) through (c) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person or a Subsidiary thereof is a general partner or joint venturer, unless
such Indebtedness is expressly made non-recourse to such Person or such
Subsidiary.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07(a).

“Intellectual Property” means all trademarks, trademark applications, service
marks, trade names, copyrights, copyright applications, patents, patent
applications, patent rights, franchises, licenses and other intellectual
property rights.

“Intercompany Debt” has the meaning specified in Section 7.02(d).

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
(3) months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates, and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability), as selected
by the applicable Borrower in its Loan Notice; provided, that, (a) any Interest
Period that would otherwise end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day; (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and (c) no Interest Period shall extend beyond the Maturity
Date.

“Interim Financial Statements” means the unaudited Consolidated financial
statements of RCI and its Subsidiaries for the fiscal quarter ended August 27,
2016, including balance sheets and statements of income or operations,
shareholders’ equity and cash flows.

 

15



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Indebtedness of such other
Person), or (c) an Acquisition. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Lender and a Borrower (or any Subsidiary) or in favor of the Lender
and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit B executed and delivered in accordance with the provisions of
Section 6.13.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“Lender” means Bank of America.

“Lender’s Office” means the Lender’s address and, as appropriate, account as set
forth on Schedule 1.01(b), or such other address or account as the Lender may
from time to time notify RCI in writing; which office may include any Affiliate
of the Lender or any domestic or foreign branch of the Lender or such Affiliate.

 

16



--------------------------------------------------------------------------------

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Lender.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(g).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $5,000,000 and (b) the Revolving Facility. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Facility.

“Leverage Increase Period” has the meaning specified in Section 7.11(a).

“LIBO Rate” has the meaning specified in the definition of Eurodollar Rate.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by the Lender to a Borrower under Article II
in the form of a Revolving Loan or a Reducing Revolving Loan.

“Loan Documents” means, collectively, this Agreement, the Guaranty, each
Collateral Document, each Issuer Document, and each agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.11
(but specifically excluding any Secured Hedge Agreement, any Secured Cash
Management Agreement, and any agreement creating or perfecting rights in Cash
Collateral provided pursuant to Section 2.11(a)(i) after the Commitments have
terminated and all other Obligations have been paid in full in cash (other than
contingent indemnification or reimbursement obligations for which no claim has
been asserted)).

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit C or
such other form as may be approved by the Lender (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Lender), appropriately completed and signed by a Responsible Officer of the
applicable Borrower.

“Loan Parties” means, collectively, each Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 

17



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or financial condition of the Loan Parties and their
Subsidiaries, taken as a whole, (b) a material impairment of the rights and
remedies of the Lender under any Loan Document, or of the ability of any Loan
Party to perform its obligations under any Loan Document to which it is a party,
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

“Material Contract” means, with respect to any Person, each contract, agreement,
permit or license, written or oral, of such Person and its Subsidiaries as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto, individually or in the aggregate, could reasonably be expected to have
a Material Adverse Effect.

“Material Foreign Subsidiary” means any Foreign Subsidiary that is not an
Immaterial Foreign Subsidiary.

“Maturity Date” means October 17, 2021; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Measurement Period” means, at any date of determination, (a) for purposes of
determining compliance with the financial covenants set forth in Section 7.11,
on the last day of any fiscal quarter of RCI, the four (4) fiscal quarters of
RCI ending on the last day of such fiscal quarter, and (b) for all other
purposes, the most recently completed four (4) fiscal quarters of RCI for which
RCI was required to deliver financial statements pursuant to Section 6.01(a) or
Section 6.01(b).

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.11(a)(i) or (a)(ii), an amount equal to one
hundred three percent (103%) of the Outstanding Amount of all L/C Obligations,
and (b) otherwise, an amount determined by Lender in its good faith credit
judgment.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including a Borrower or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(iv).

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit D or such other form as may
be approved by the Lender (including any form on an electronic platform or
electronic transmission system as shall be approved by the Lender),
appropriately completed and signed by a Responsible Officer of the applicable
Borrower.

 

18



--------------------------------------------------------------------------------

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, and (b) all reasonable
and documented out-of-pocket costs and expenses incurred in connection with
enforcement and collection of the foregoing, including the reasonable fees,
charges and disbursements of counsel, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest, expenses
and fees that accrue after the commencement by or against any Loan Party
pursuant to any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest, expenses and
fees are allowed claims in such proceeding; provided, that, Obligations of a
Loan Party shall exclude any Excluded Swap Obligations with respect to such Loan
Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Offer to Purchase” means that certain Offer to Purchase from RCI, as attached
to the Tender Offer Statement to be filed with the SEC on Schedule TO with
respect to the Tender Offer.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction), (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction), and (d) with respect to
all entities, any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

“Outstanding Amount” means (a) with respect to Revolving Loans or Reducing
Revolving Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Revolving
Loans or Reducing Revolving Loans, as the case may be, occurring on such date,
and (b) with respect to any L/C Obligations on any date, the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrowers of Unreimbursed Amounts.

“PATRIOT Act” has the meaning specified in Section 10.20.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

19



--------------------------------------------------------------------------------

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by a Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

“Permitted Acquisition” means any Acquisition by a Loan Party (the Person,
assets or division, line of business or other business unit of the Person to be
acquired in such Acquisition shall be referred to herein as the “Target”);
provided, that, (a) the Target of such Acquisition operates a Permitted Business
or the assets acquired pursuant to such Acquisition are used or useful in a
Permitted Business, (b) the Target shall have earnings before interest, taxes,
depreciation and amortization for the four (4) fiscal quarter period most
recently ended prior to the Acquisition of at least $1, (c) RCI shall have
delivered to the Lender a Pro Forma Compliance Certificate demonstrating that,
upon giving Pro Forma Effect to such Acquisition, the Loan Parties would be in
compliance with the financial covenants set forth in Section 7.11 as of the most
recent Measurement Period ended on or prior to the date of such Acquisition,
(d) no Default or Event of Default shall exist or would result from giving
effect to such Acquisition, (e) such Acquisition shall not be a “hostile”
acquisition and shall have been approved by the Board of Directors and/or the
shareholders (or equivalent) of the applicable Loan Party and the Target,
(f) the sum of unrestricted cash and Cash Equivalents of the Loan Parties, plus
availability under the Revolving Facility, plus availability under the Reducing
Revolving Commitment, after giving effect to such Acquisition on a Pro Forma
Basis, shall be at least $15,000,000, (g) the Target of such Acquisition shall
become a Loan Party and/or the assets acquired shall be subject to Liens in
favor of the Lender, in each case in accordance with, and to the extent required
by, Section 6.13 and/or Section 6.14, and (h) in connection with any such
Acquisition for which the aggregate Cost of Acquisition exceeds $10,000,000, RCI
shall have delivered to the Lender (i) a certified copy of the purchase
agreement with respect to such Acquisition, (ii) annual financial statements
(including audits, if available) of the Target for the past three fiscal year
periods and the most current interim financial statements of the Target, and
(iii) updated projections for the Loan Parties incorporating the Target of such
Acquisition.

“Permitted Business” means any business that is, directly or indirectly through
a Subsidiary, the same as, or substantially similar, reasonably related,
ancillary or complementary to, the business of the Borrowers and its
Subsidiaries on the Closing Date.

“Permitted Liens” has the meaning specified in Section 7.01.

“Permitted Transfers” means (a) Dispositions of obsolete or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business;
(b) Dispositions of inventory in the ordinary course of business;
(c) Dispositions of property to any Borrower or any Subsidiary; provided, that,
if the transferor of such property is a Loan Party then the transferee thereof
must be a Loan Party; (d) Dispositions of accounts receivable in connection with
the collection or compromise thereof; (e) licenses, sublicenses, leases or
subleases (other than, in each case, exclusive licenses of Intellectual
Property) granted to others not interfering in any material respect with the
business of RCI and its Subsidiaries; (f) Dispositions of property to the extent
that (i) such property is exchanged for credit against the purchase price of
similar replacement property, or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property;
and (g) the Disposition of Cash Equivalents for fair market value.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of a Borrower or any
ERISA Affiliate or any such Plan to which a Borrower or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

20



--------------------------------------------------------------------------------

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable Measurement
Period for the applicable covenant or requirement: (a)(i) with respect to any
Disposition, Involuntary Disposition, or sale, transfer or other disposition
that results in a Person ceasing to be a Subsidiary, income statement and cash
flow statement items (whether positive or negative) attributable to the Person
or property disposed of shall be excluded, and (ii) with respect to any
Acquisition or Investment, income statement and cash flow statement items
(whether positive or negative) attributable to the Person or property acquired
shall be included to the extent relating to any period applicable in such
calculations to the extent (A) such items are not otherwise included in such
income statement items for RCI and its Subsidiaries in accordance with GAAP or
in accordance with any defined terms set forth in Section 1.01, and (B) such
items are supported by financial statements or other information satisfactory to
the Lender, (b) any retirement of Indebtedness, and (c) any incurrence or
assumption of Indebtedness by any Borrower or any Subsidiary (and if such
Indebtedness has a floating or formula rate, such Indebtedness shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination);
provided, that, (x) Pro Forma Basis, Pro Forma Compliance and Pro Forma Effect
in respect of any Specified Transaction shall be calculated in a reasonable and
factually supportable manner and certified by a Responsible Officer of RCI and
(y) any such calculation shall be subject to the applicable limitations, if any,
set forth in the definition of Consolidated EBITDA.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of RCI containing reasonably detailed calculations of the Consolidated Total
Leverage Ratio and the Consolidated Fixed Charge Coverage Ratio as of the end of
the Measurement Period most recently ended after giving Pro Forma Effect to the
applicable Specified Transaction.

“Qualified Acquisition” means (a) a Permitted Acquisition for which the
aggregate Cost of Acquisition is $10,000,000 or greater, or (b) a series of
related Permitted Acquisitions in any twelve (12) month period for which the
aggregate Cost of Acquisition for all such Permitted Acquisitions is $10,000,000
or greater.

“Qualified Capital Stock” of any Person means any Equity Interests of such
Person that are not Disqualified Capital Stock.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Control Agreement” means an agreement, among a Loan Party, a
depository institution or securities intermediary and the Lender, which
agreement is in form and substance reasonably acceptable to the Lender and which
provides the Lender with “control” (as such term is used in Article 9 of the
UCC) over the deposit account(s) or securities account(s) described therein.

“RCI” has the meaning specified in the introductory paragraph hereto.

“RCL” has the meaning specified in the introductory paragraph hereto.

 

21



--------------------------------------------------------------------------------

“Reducing Revolving Borrowing” means a borrowing consisting of simultaneous
Reducing Revolving Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by the Lender pursuant to
Section 2.01(b).

“Reducing Revolving Commitment” means the Lender’s obligation to make Reducing
Revolving Loans to the Borrowers pursuant to Section 2.01(b). The Reducing
Revolving Commitment on the Closing Date shall be $30,000,000.

“Reducing Revolving Loan” has the meaning specified in Section 2.01(b).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans or Reducing Revolving Loans, a Loan Notice,
and (b) with respect to an L/C Credit Extension, a Letter of Credit Application.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, or chief accounting officer of a Loan Party, solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or any assistant secretary of a Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Lender or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Lender. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. To the extent requested by
the Lender, each Responsible Officer will provide an incumbency certificate and
to the extent requested by the Lender, appropriate authorization documentation,
in form and substance satisfactory to the Lender.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of RCI or any of its Subsidiaries, now or hereafter outstanding,
(b) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares (or equivalent)
of any class of Equity Interests of RCI or any of its Subsidiaries, now or
hereafter outstanding, and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Equity Interests of RCI or any of its Subsidiaries, now
or hereafter outstanding.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by the Lender pursuant to Section 2.01(a).

“Revolving Commitment” means the Lender’s obligation to (a) make Revolving Loans
to the Borrowers pursuant to Section 2.01(a), and (b) issue Letters of Credit
pursuant to Section 2.03. The Revolving Commitment on the Closing Date shall be
$90,000,000.

 

22



--------------------------------------------------------------------------------

“Revolving Facility” means, at any time, the aggregate amount of the Lender’s
Revolving Commitment at such time.

“Revolving Loan” has the meaning specified in Section 2.01(a).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
McGraw-Hill Financial, Inc., and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

“Sanctions” means any sanction administered or enforced by the United States
Government (including OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party and the Lender or an Affiliate of the Lender.

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract permitted under Article VI and VII between any Loan
Party and the Lender or an Affiliate of the Lender.

“Secured Obligations” means all Obligations and all Additional Secured
Obligations.

“Secured Parties” means, collectively, the Lender, the Affiliates of the Lender
party to Secured Cash Management Agreements and Secured Hedge Agreements and the
Indemnitees.

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

“Securities Exchange Act” means the Securities Exchange Act of 1934, including
all amendments thereto and regulations promulgated thereunder.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Security Agreement” means the security and pledge agreement, dated as of the
Closing Date, executed in favor of the Lender by each of the Loan Parties.

“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit E.

 

23



--------------------------------------------------------------------------------

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 9.11).

“Specified Transaction” means (a) any Acquisition, any Disposition, any sale,
transfer or other disposition that results in a Person ceasing to be a
Subsidiary, any Involuntary Disposition, or any Investment that results in a
Person becoming a Subsidiary, in each case, whether by merger, consolidation or
otherwise, or any incurrence or repayment of Indebtedness, or (b) any other
event that by the terms of the Loan Documents requires Pro Forma Compliance with
a test or covenant, calculation as to Pro Forma Effect with respect to a test or
covenant or requires such test or covenant to be calculated on a Pro Forma
Basis.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of RCI.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s)

 

24



--------------------------------------------------------------------------------

determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Target” has the meaning specified in the definition of “Permitted Acquisition”.

“Tender Offer” means RCI’s offer to purchase up to $120,000,000 of its common
Equity Interests pursuant to the Offer to Purchase.

“Threshold Amount” means $5,000,000.

“Total Reducing Revolving Outstandings” means the aggregate Outstanding Amount
of all Reducing Revolving Loans.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and L/C Obligations.

“Transactions” means, collectively, (a) the execution and delivery of this
Agreement and the other Loan Documents, (b) the Credit Extensions to be made on
the Closing Date, and (c) the purchase by RCI of its common Equity Interests in
connection with the Tender Offer and all Credit Extensions to occur in
connection therewith.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

 

25



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “hereto,”
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory rules, regulations, orders and provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified, extended, restated, replaced or supplemented from time to time, and
(vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights. Any
and all references to “Borrower” regardless of whether preceded by the term a,
any, each of, all, and/or, or any other similar term shall be deemed to refer,
as the context requires, to each and every (and/or any one or all) parties
constituting a Borrower, individually and/or in the aggregate.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of

 

26



--------------------------------------------------------------------------------

determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of RCI and its Subsidiaries
shall be deemed to be carried at one hundred percent (100%) of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either RCI or the Lender shall so request, the Lender and RCI
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided, that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein, and (ii) RCI shall provide to
the Lender financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

(c) Consolidation of Variable Interest Entities. All references herein to
Consolidated financial statements of RCI and its Subsidiaries or to the
determination of any amount for RCI and its Subsidiaries on a Consolidated basis
or any similar reference shall, in each case, be deemed to include each variable
interest entity that RCI is required to consolidate pursuant to FASB ASC 810 as
if such variable interest entity were a Subsidiary as defined herein.

(d) Pro Forma Calculations. Notwithstanding anything to the contrary contained
herein, all calculations of the Consolidated Total Leverage Ratio and the
Consolidated Fixed Charge Coverage Ratio shall be made on a Pro Forma Basis with
respect to all Specified Transactions occurring during the applicable
Measurement Period to which such calculation relates, and/or subsequent to the
end of such Measurement Period but not later than the date of such calculation;
provided, that, notwithstanding the foregoing, when calculating the Consolidated
Total Leverage Ratio and/or the Consolidated Fixed Charge Coverage Ratio for
purposes of (x) determining compliance with Section 7.11, or (y) the Applicable
Rate, in each case, any Specified Transaction and any related adjustment
contemplated in the definition of Pro Forma Basis that occurred subsequent to
the end of the applicable Measurement Period shall not be given Pro Forma
Effect. For purposes of determining compliance with any provision of this
Agreement which requires Pro Forma Compliance with any financial covenant set
forth in Section 7.11, in the case of any such compliance required prior to
delivery of financial statements for the fiscal quarter ending November 26,
2016, (i) such Pro Forma Compliance shall be determined by reference to the
maximum Consolidated Total Leverage Ratio and/or minimum Consolidated Fixed
Charge Coverage Ratio, as applicable, permitted for the fiscal quarter ending
November 26, 2016, and (ii) notwithstanding anything to the contrary in this
Agreement (e.g. references in the definition of “Measurement Period” to the most
recently completed four (4) fiscal quarters of RCI for which RCI was required to
deliver financial statements pursuant to Section 6.01(a) or Section 6.01(b)),
such Pro Forma Compliance shall be determined by reference to the Interim
Financial Statements.

1.04 Rounding.

Any financial ratios required to be maintained by the Loan Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

 

27



--------------------------------------------------------------------------------

1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that, with respect to any Letter of Credit that,
by its terms or the terms of any Issuer Document related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

1.07 UCC Terms.

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans.

(a) Subject to the terms and conditions set forth herein, the Lender agrees to
make loans (each such loan, a “Revolving Loan”) to either Borrower, in Dollars,
from time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of the
Revolving Commitment; provided, that, after giving effect to any Revolving
Borrowing, the Total Revolving Outstandings shall not exceed the Revolving
Facility. Within the limits of the Revolving Commitment, and subject to the
other terms and conditions hereof, each Borrower may borrow Revolving Loans,
prepay under Section 2.04, and reborrow under this Section 2.01. Revolving Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein;
provided, that, Revolving Borrowings made on the Closing Date or any of the
three (3) Business Days following the Closing Date shall be made as Base Rate
Loans unless the applicable Borrower delivers a Funding Indemnity Letter not
less than three (3) Business Days prior to the date of such Revolving Borrowing.

(b) Subject to the terms and conditions set forth herein, the Lender agrees to
make loans (each such loan, a “Reducing Revolving Loan”) to either Borrower, in
Dollars, from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of the
Reducing Revolving Commitment. Reducing Revolving Borrowings repaid or prepaid
may not be reborrowed. Reducing Revolving Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein; provided, that, Reducing
Revolving Borrowings made on the Closing Date or any of the three (3) Business
Days following the Closing Date shall be made as Base Rate Loans unless the
applicable Borrower delivers a Funding Indemnity Letter not less than three
(3) Business Days prior to the date of such Reducing Revolving Borrowing.

 

28



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Notice of Borrowing. Each Borrowing, each conversion of Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the applicable Borrower’s irrevocable notice to the Lender, which may be given
by (i) telephone or (ii) a Loan Notice; provided, that, any telephonic notice
must be confirmed promptly by delivery to the Lender of a Loan Notice. Each such
notice must be received by the Lender not later than 11:00 a.m. (i) three
(3) Business Days prior to the requested date of any Borrowing of, conversion to
or continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans. Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be, unless otherwise agreed by Lender, (x) with respect to the
Revolving Facility, in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof (or, (A) with respect to a Borrowing of Revolving
Loans, if less, the remaining amount of the Revolving Commitment existing at
such time, and (B) with respect to a conversion or continuation of Revolving
Loans, if less, the entire principal thereof then outstanding), and (y) with
respect to any Reducing Revolving Borrowing, or any conversion to or
continuation of Reducing Revolving Loans, in a principal amount of $10,000,000
or a whole multiple of $1,000,000 in excess thereof (or, in connection with any
conversion or continuation of Reducing Revolving Loans, if less, the entire
principal thereof then outstanding). Except as provided in Section 2.03(c), each
Borrowing of or conversion to Base Rate Loans shall be, unless otherwise agreed
by Lender, (I) with respect to the Revolving Facility, in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof (or, (A) with respect
to a Borrowing of Revolving Loans, if less, the remaining amount of the
Revolving Commitment existing at such time, and (B) with respect to a conversion
or continuation of Revolving Loans, if less, the entire principal thereof then
outstanding), and (II) with respect to any Reducing Revolving Borrowing, or any
conversion of Reducing Revolving Loans, in a principal amount of $10,000,000 or
a whole multiple of $1,000,000 in excess thereof (or, in connection with any
conversion or continuation of Reducing Revolving Loans, if less, the entire
principal thereof then outstanding). Each such notice shall specify (1) the
applicable Borrower, (2) the applicable facility and whether such Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Loans, as the case may be, under such facility, (3) the
requested date (which shall be a Business Day) of the Borrowing, conversion or
continuation, as the case may be, (4) the principal amount of Loans to be
borrowed, converted or continued, (5) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (6) if applicable, the duration of
the Interest Period with respect thereto. If the applicable Borrower fails to
specify a Type of Loan in a Loan Notice or if the applicable Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the applicable Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month.

 

29



--------------------------------------------------------------------------------

(b) Advances. Following receipt of a Loan Notice, upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01) and the Lender’s reasonable satisfaction
that the funding will not result in a violation of Section 7.17 or Section 7.18,
the Lender shall make the requested funds available to the applicable Borrower
either by (i) crediting the account of the applicable Borrower on the books of
Bank of America with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and in form and
detail reasonably acceptable to) the Lender by the applicable Borrower.

(c) Eurodollar Rate Loans. Except as otherwise provided herein, a Eurodollar
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurodollar Rate Loan. During the existence of a Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Lender.

(d) Applicable Rate. The Lender shall promptly notify the applicable Borrower of
the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Lender shall notify RCI of any change in Bank of America’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change.

(e) Interest Periods. After giving effect to all Revolving Borrowings, all
conversions of Revolving Loans from one Type to the other, and all continuations
of Revolving Loans as the same Type, there shall not be more than five
(5) Interest Periods in effect in respect of the Revolving Facility. After
giving effect to all Reducing Revolving Borrowings, all conversions of Reducing
Revolving Loans from one Type to the other, and all continuations of Reducing
Revolving Loans as the same Type, there shall not be more than five (5) Interest
Periods in effect in respect of all outstanding Reducing Revolving Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, the Lender agrees
(A) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit in
Dollars for the account of any Borrower or any Subsidiary, and to amend or
extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (B) to honor drawings under the Letters of Credit;
provided, that, after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Outstandings shall not exceed the
Revolving Facility, and (y) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit. Each request by a Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by such Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto and deemed to be L/C Obligations, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.

 

30



--------------------------------------------------------------------------------

(ii) The Lender shall not be under any obligation to issue any Letter of Credit
if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Lender has approved such expiry date;

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the Lender has approved such expiry
date;

(C) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Lender from issuing the
Letter of Credit, or any Law applicable to the Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Lender shall prohibit, or request that the
Lender refrain from, the issuance of letters of credit generally or the Letter
of Credit in particular or shall impose upon the Lender with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which the
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Lender any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the Lender in good faith
deems material to it;

(D) the issuance of the Letter of Credit would violate one or more policies of
the Lender applicable to letters of credit generally; or

(E) the Letter of Credit is to be denominated in a currency other than Dollars.

(iii) The Lender shall be under no obligation to amend any Letter of Credit if
(A) the Lender would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of a Borrower delivered to the Lender in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of such Borrower and/or such Subsidiary, as required by the Lender. Such Letter
of Credit Application may be sent by fax transmission, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
Lender, by personal delivery or by any other means acceptable to the Lender.
Such Letter of Credit Application must be received by the Lender not later than
11:00 a.m. at least two (2) Business Days (or such later date and time as the
Lender may agree in a particular instance in its sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Lender: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day), (B) the amount thereof, (C) the expiry date thereof, (D) the name
and address of the beneficiary thereof, (E) the documents to be presented by
such beneficiary in case of any drawing thereunder, (F) the full text of any
certificate to be presented by such beneficiary in case

 

31



--------------------------------------------------------------------------------

of any drawing thereunder, (G) the purpose and nature of the requested Letter of
Credit, and (H) such other matters as the Lender may reasonably require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the Lender (1) the Letter of Credit to be amended, (2) the
proposed date of amendment thereof (which shall be a Business Day), (3) the
nature of the proposed amendment, and (4) such other matters as the Lender may
reasonably require. Additionally, the applicable Borrower shall furnish to the
Lender such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the Lender
may reasonably require.

(ii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Lender will also deliver to the applicable Borrower a true and
complete copy of such Letter of Credit or amendment.

(iii) If a Borrower so requests in any applicable Letter of Credit Application,
the Lender may, in its sole discretion, agree to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided, that, any such Auto-Extension Letter of Credit must permit the Lender
to prevent any such extension at least once in each twelve (12) month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve (12) month period to be agreed upon at the
time such Letter of Credit is issued. Unless otherwise directed by the Lender, a
Borrower shall not be required to make a specific request to the Lender for any
such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lender shall permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that, the Lender shall not permit any such extension if (A) the Lender
has determined that it would not be permitted, or would have no obligation at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof, or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date from the Borrowers that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied.

(iv) If a Borrower so requests in any applicable Letter of Credit Application,
the Lender may, in its sole discretion, agree to issue a Letter of Credit that
permits the automatic reinstatement of all or a portion of the stated amount
thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter of
Credit”). Unless otherwise directed by the Lender, a Borrower shall not be
required to make a specific request to the Lender to permit such reinstatement.
If such Auto-Reinstatement Letter of Credit permits the Lender to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the Lender shall
not permit such reinstatement if it has determined prior to the
Non-Reinstatement Deadline that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied (treating such reinstatement as
an L/C Credit Extension for purposes of this clause).

 

32



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements. Upon receipt from the beneficiary of any Letter
of Credit of any notice of a drawing under such Letter of Credit, the Lender
shall notify the applicable Borrower thereof. Not later than 11:00 a.m. on the
date of any payment by the Lender under a Letter of Credit (each such date, an
“Honor Date”), the applicable Borrower shall reimburse the Lender in an amount
equal to the amount of such drawing. If the applicable Borrower fails to so
reimburse the Lender by such time, such Borrower shall be deemed to have
requested a Revolving Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans. Any notice given by
the Lender pursuant to this Section 2.03(c) may be given by telephone if
immediately confirmed in writing; provided, that, the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(d) Obligations Absolute. The obligation of the Borrowers to reimburse the
Lender for each drawing under each Letter of Credit shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the Lender or any other
Person, whether in connection with this Agreement or by such Letter of Credit,
the transactions contemplated hereby or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv) waiver by the Lender of any requirement that exists for the Lender’s
protection and not the protection of the Borrowers or any waiver by the Lender
which does not in fact materially prejudice the Borrowers;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the Lender in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

(vii) any payment by the Lender under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the Lender under such Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or

 

33



--------------------------------------------------------------------------------

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will immediately notify the Lender. The Borrowers shall be
conclusively deemed to have waived any such claim against the Lender and its
correspondents unless such notice is given as aforesaid.

(e) Role of the Lender. The Lender and the Borrowers agree that, in paying any
drawing under a Letter of Credit, the Lender shall not have any responsibility
to obtain any document (other than any sight or time draft, certificates and
documents expressly required by the Letter of Credit) or to ascertain or inquire
as to the validity or accuracy of any such document or the authority of the
Person executing or delivering any such document. The Borrowers hereby assume
all risks of the acts or omissions of any beneficiary or transferee with respect
to its use of any Letter of Credit; provided, however, that, this assumption is
not intended to, and shall not, preclude any Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the Lender, any of its Related Parties nor any
correspondent, participant or assignee of the Lender shall be liable or
responsible for any of the matters described in Section 2.03(d); provided,
however, that, anything in such section to the contrary notwithstanding, the
Borrowers may have a claim against the Lender ,and the Lender may be liable to
the Borrowers, to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary damages suffered by any Borrower which such
Borrower proves were caused by the Lender’s willful misconduct or gross
negligence or the Lender’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of such Letter
of Credit. In furtherance and not in limitation of the foregoing, the Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Lender shall not be responsible for the
validity or sufficiency of any instrument transferring, endorsing or assigning
or purporting to transfer, endorse or assign a Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason. The Lender may send a Letter of Credit
or conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication message or overnight courier, or
any other commercially reasonable means of communicating with a beneficiary.

(f) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the Lender and a Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), the rules of the
ISP shall apply to each Letter of Credit. Notwithstanding the foregoing, the
Lender shall not be responsible to the Borrowers for, and the Lender’s rights
and remedies against the Borrowers shall not be impaired by, any action or
inaction of the Lender required or permitted under any law, order, or practice
that is required or permitted to be applied to any Letter of Credit or this
Agreement, including the Law or any order of a jurisdiction where the Lender or
the beneficiary is located, the practice stated in the ISP, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade—International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

 

34



--------------------------------------------------------------------------------

(g) Letter of Credit Fees. The Borrowers shall pay to the Lender a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) due and payable on the first Business Day following each fiscal quarter end,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand, and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(h) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(i) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrowers shall be obligated to
reimburse the Lender hereunder for any and all drawings under such Letter of
Credit. The Borrowers hereby acknowledge that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrowers, and that
the each Borrower’s business derives substantial benefits from the businesses of
such Subsidiaries.

2.04 Prepayments.

(a) Optional. The Borrowers may, upon notice to the Lender pursuant to delivery
to the Lender of a Notice of Loan Prepayment, at any time or from time to time
voluntarily prepay Revolving Loans and/or Reducing Revolving Loans in whole or
in part without premium or penalty subject to Section 3.05; provided, that,
unless otherwise agreed by the Lender (i) such notice must be received by Lender
not later than 11:00 a.m. (A) three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans, and (B) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be (x) with
respect to the Revolving Facility, in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof, and (y) with respect to any
Reducing Revolving Loans, in a principal amount of $10,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be (x) with respect to the Revolving Facility, in a principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof, and (y) with
respect to any Reducing Revolving Loans, in a principal amount of $10,000,000 or
a whole multiple of $1,000,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. If such notice is given by the Borrowers, the Borrowers shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of principal shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each prepayment of the
outstanding Reducing Revolving Loans pursuant to this Section 2.04(a) shall be
applied to the principal repayment installments thereof in the direct order of
maturity.

 

35



--------------------------------------------------------------------------------

(b) Mandatory. If for any reason the Total Revolving Outstandings at any time
exceed the Revolving Facility at such time, the Borrowers shall immediately
prepay Revolving Loans and L/C Borrowings (together with all accrued but unpaid
interest thereon) and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, that, the Borrowers shall not be required
to Cash Collateralize the L/C Obligations pursuant to this Section 2.04(b)
unless, after the prepayment of the Revolving Loans, the Total Revolving
Outstandings exceed the Revolving Facility at such time.

2.05 Termination or Reduction of Commitments.

(a) Optional. The Borrowers may, upon notice to the Lender, terminate the
Revolving Facility, the Reducing Revolving Commitment or the Letter of Credit
Sublimit, or from time to time permanently reduce all or any portion of the
Revolving Facility, the Reducing Revolving Commitment or the Letter of Credit
Sublimit; provided, that, (i) any such notice shall be received by the Lender
not later than 11:00 a.m. three (3) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, and (iii) the Borrowers shall not terminate or reduce (A) the Revolving
Facility if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Outstandings would exceed the Revolving Facility,
or (B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit.

(b) Mandatory.

(i) The Reducing Revolving Commitment shall be automatically and permanently
reduced on each date on which a Reducing Revolving Borrowing is made by an
amount equal to the principal amount of the Reducing Revolving Borrowing made on
such date.

(ii) If after giving effect to any reduction or termination of the Revolving
Facility under this Section 2.05, the Letter of Credit Sublimit exceeds the
Revolving Facility at such time, the Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess.

(c) Payment of Fees. All fees in respect of the Revolving Facility and/or the
Reducing Revolving Commitment accrued until the effective date of any
termination of the Revolving Facility and/or the Reducing Revolving Commitment
shall be paid on the effective date of such termination.

2.06 Repayment of Loans.

(a) Revolving Loans. The Borrowers shall repay to the Lender on the Maturity
Date the aggregate principal amount of all Revolving Loans outstanding on such
date.

(b) Reducing Revolving Loans. The Borrowers shall repay the outstanding
principal amount of the Reducing Revolving Loans in installments on the last
Business Day of each March, June, September and December and on the Maturity
Date, in each case, in an amount equal to six and one-quarter percent (6.25%) of
the original principal amount of Reducing Revolving Loans that have been
advanced pursuant to Section 2.01(b) on or prior to such date (which amounts
shall be reduced as a result of the application of prepayments in accordance
with the order of

 

36



--------------------------------------------------------------------------------

priority set forth in Section 2.04(a) or Section 7.05(b), as the case may be),
unless accelerated sooner pursuant to Section 8.02; provided, that, the final
principal repayment installment of Reducing Revolving Loans shall be repaid on
the Maturity Date and in any event shall be in an amount equal to the aggregate
principal amount of all Reducing Revolving Loans outstanding on such date.

2.07 Interest and Default Rate.

(a) Interest. Subject to the provisions of Section 2.07(b), (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period from the applicable borrowing date at a rate per annum
equal to the Eurodollar Rate for such Interest Period plus the Applicable Rate;
and (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate. To the extent that any calculation of
interest or any fee required to be paid under this Agreement shall be based on
(or result in) a calculation that is less than zero, such calculation shall be
deemed zero for purposes of this Agreement.

(b) Default Rate.

(i) (A) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, or (B) an Event of Default pursuant to
Section 8.01(f) exists, all outstanding Obligations shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Loan Party
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Lender such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Lender, while any Event of Default exists, all
outstanding Obligations (including Letter of Credit Fees) shall accrue at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest Payments. Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

37



--------------------------------------------------------------------------------

2.08 Commitment Fee.

In addition to certain fees described in Section 2.03(g), the Borrowers shall
pay to the Lender a commitment fee (the “Commitment Fee”) equal to the
Commitment Fee Rate times the actual daily amount by which the Commitment Amount
exceeds the sum of the Total Revolving Outstandings plus the Total Reducing
Revolving Outstandings. The Commitment Fee shall accrue at all times during the
relevant Availability Period, including at any time during which one or more of
the conditions in Article IV is not met, and shall be due and payable quarterly
in arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the each Availability Period. The Commitment Fee shall be calculated
quarterly in arrears, and if there is any change in the Commitment Fee Rate
during any quarter, the actual daily amount shall be computed and multiplied by
the Commitment Fee Rate separately for each period during such quarter that a
differing Commitment Fee Rate was in effect.

2.09 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365 day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.10, bear interest for one (1) day. Each
determination by the Lender of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of RCI or for any other reason, RCI or the Lender determines that
(i) the Consolidated Total Leverage Ratio as calculated in any Compliance
Certificate delivered pursuant hereto as of any applicable date was inaccurate,
and (ii) a proper calculation of the Consolidated Total Leverage Ratio would
have resulted in higher pricing for such period, the Borrowers shall immediately
and retroactively be obligated to pay to the Lender promptly on demand by the
Lender (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Lender under any provision of
this agreement to payment of any Obligations hereunder at the Default Rate or
under Article VIII. The Borrowers’ obligations under this paragraph shall
survive the termination of the Commitments and the repayment of all Obligations
hereunder.

2.10 Payments Generally.

All payments to be made by the Borrowers shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Lender at the Lender’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. All payments received by the Lender after 2:00 p.m. shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. Except as otherwise specifically

 

38



--------------------------------------------------------------------------------

provided for in this Agreement, if any payment to be made by the Borrowers shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

2.11 Cash Collateral.

(a) Certain Credit Support Events. If (i) as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, or (ii) the
Borrowers shall be required to provide Cash Collateral pursuant to the terms
hereof, the Borrowers shall promptly following any request by the Lender,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount.

(b) Grant of Security Interest. The Borrowers hereby grant to (and subjects to
the control of) the Lender and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant to this Section 2.11, and in
all proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.11(c). If at any time the
Lender determines that Cash Collateral is subject to any right or claim of any
Person other than the Lender, or that the total amount of such Cash Collateral
is less than the Minimum Collateral Amount, the Borrowers will, promptly upon
demand by the Lender, pay or provide to the Lender additional Cash Collateral in
an amount sufficient to eliminate such deficiency. All Cash Collateral (other
than credit support not constituting funds subject to deposit) shall be
maintained in one or more blocked, non-interest bearing deposit accounts at Bank
of America. The Borrowers shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.11 or
Section 2.03, Section 2.04 or Section 8.02 in respect of Letters of Credit shall
be held and applied to the satisfaction of the specific L/C Obligations and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
secure obligations shall be released promptly following the good faith
determination by the Lender that there exists excess Cash Collateral over the
amount of Cash Collateral, if any, required to be provided under the terms of
this Agreement; provided, that, (i) any such release shall be without prejudice
to, and any disbursement or other transfer of Cash Collateral shall be and
remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (ii) the Person providing
Cash Collateral and the Lender may agree that Cash Collateral shall not be
released but instead held to support future anticipated obligations.

 

39



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) If any payments to the Lender under this Agreement are made from outside the
United States, the Borrowers will not deduct any foreign taxes from any payments
it makes to the Lender. If any such taxes are imposed on any payments made by
the Borrowers (including payments under this paragraph), the Borrowers will pay
the taxes and will also pay to the Lender, at the time interest is paid, any
additional amount which the Lender specifies as necessary to preserve the
after-tax yield the Lender would have received if such taxes had not been
imposed. The Borrowers will confirm that they have paid the taxes by giving the
Lender official tax receipts (or notarized copies) within thirty (30) days after
the due date.

(b) If the Lender is entitled to an exemption from or reduction of withholding
tax with respect to payments made under any Loan Document, the Lender shall
deliver to the Borrowers, at the time or times reasonably requested by the
Borrowers, such properly completed and duly executed documentation reasonably
requested by the Borrowers as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, if reasonably
requested by the Borrowers, the Lender shall deliver such other documentation
prescribed by applicable Law or reasonably requested by the Borrowers as will
enable the Borrowers to determine whether the Lender is subject to backup
withholding or information reporting requirements.

3.02 Illegality.

If the Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Lender or its
Lender’s Office to perform any of its obligations hereunder or to make, maintain
or fund or charge interest with respect to any Credit Extension, or to determine
or charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of the Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by the Lender to RCI, (a) any obligation of the
Lender to issue, make, maintain, fund or charge interest with respect to any
such Credit Extension or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended, and (b) if such notice
asserts the illegality of the Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of the
Lender shall, if necessary to avoid such illegality, be determined by the Lender
without reference to the Eurodollar Rate component of the Base Rate, in each
case until the Lender notifies RCI that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (i) the Borrowers
shall, upon demand from the Lender, prepay or, if applicable, convert all
Eurodollar Rate Loans to Base Rate Loans (the interest rate on which Base Rate
Loans shall, if necessary to avoid such illegality, be determined by the Lender
without reference to the Eurodollar Rate component of the Base Rate), either on
the last day of the Interest Period therefor, if the Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
the Lender may not lawfully continue to maintain such Eurodollar Rate Loans, and
(ii) if such notice asserts the illegality of the Lender determining or charging
interest rates based upon the Eurodollar Rate, the Lender shall during the
period of such suspension compute the Base Rate without reference to the
Eurodollar Rate component thereof until it is no longer illegal for the Lender
to determine or charge interest rates based upon the Eurodollar Rate. Upon any
such prepayment or conversion, the Borrowers shall also pay accrued interest on
the amount so prepaid or converted.

 

40



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates.

If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof, the Lender determines in good faith that (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan, or (c) the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan does not adequately and fairly reflect the
cost to the Lender of funding such Eurodollar Rate Loan, the Lender will
promptly so notify RCI. Thereafter, (i) the obligation of the Lender to make or
maintain Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (ii) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Lender revokes such notice. Upon receipt of such notice, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein. Notwithstanding the foregoing, in the case of such pending
request, the Lender, in consultation with RCI, may establish an alternative
interest rate for funding Loans in the applicable amount, and with the same
Interest Period as the Loan requested to be made, converted or continued, as the
case may be in which case, such alternative rate of interest shall apply with
respect to such Loans.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, the Lender
(except any reserve requirement contemplated by Section 3.04(d));

(ii) subject the Lender to any taxes on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on the Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by the
Lender or any Letter of Credit;

and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
the Lender of issuing or maintaining any Letter of Credit (or of maintaining its
obligation to issue any Letter of Credit), or to reduce the amount of any sum
received or receivable by the Lender hereunder (whether of principal, interest
or any other amount) then, upon request of the Lender, the Borrowers will pay to
the Lender such additional amount or amounts as will compensate the Lender for
such additional costs incurred or reduction suffered.

(b) Capital Requirements. If the Lender determines that any Change in Law
affecting the Lender or the Lender’s Office or the Lender’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on the Lender’s capital or on the capital of the
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments or the Loans made by or the Letters of Credit issued by the

 

41



--------------------------------------------------------------------------------

Lender, to a level below that which the Lender or the Lender’s holding company
could have achieved but for such Change in Law (taking into consideration the
Lender’s policies and the policies of the Lender’s holding company with respect
to capital adequacy), then from time to time the Borrowers will pay the Lender
such additional amount or amounts as will compensate the Lender or the Lender’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of the Lender setting forth
the amount or amounts necessary to compensate the Lender or its holding company,
as the case may be, as specified in Section 3.04(a) or Section 3.04(b) and
delivered to RCI shall be conclusive absent manifest error. The Borrowers shall
pay the Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

(d) Reserves on Eurodollar Rate Loans. The Borrowers shall pay to the Lender,
(i) as long as the Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by the Lender (as determined by the
Lender in good faith, which determination shall be conclusive), and (ii) as long
as the Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by the Lender (as determined by the
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided RCI shall have received at least ten (10) days’ prior notice of
such additional interest or costs from the Lender. If the Lender fails to give
notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.

(e) Delay in Requests. Failure or delay on the part of the Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of the Lender’s right to demand such compensation, provided
that the Borrowers shall not be required to compensate the Lender pursuant to
the foregoing provisions of this Section 3.04 for any increased costs incurred
or reductions suffered more than nine (9) months prior to the date that the
Lender notifies RCI of the Change in Law giving rise to such increased costs or
reductions and of the Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine (9) month period referred to above shall be extended
to include the period of retroactive effect thereof).

3.05 Compensation for Losses.

Upon demand of the Lender from time to time, the Borrowers shall promptly
compensate the Lender for and hold the Lender harmless from any loss, cost or
expense incurred by it as a result of (a) any continuation, conversion, payment
or prepayment of any Loan other than a Base Rate Loan on a day other than the
last day of the Interest Period for such Loan (whether voluntary, automatic, by
reason of acceleration, or otherwise); or (b) any failure by any Borrower (for a
reason other than the failure of the Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by such Borrower; including any loss of anticipated profits and
any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrowers shall also pay any
customary administrative fees charged by the Lender in connection with the
foregoing.

 

42



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrowers to the Lender under
this Section 3.05, the Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Survival.

All of the Borrowers’ obligations under this Article III shall survive
termination of the Commitments, the repayment of all Obligations hereunder, and
the Facility Termination Date.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension.

The obligation of the Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

(a) Execution of Loan Documents. The Lender shall have received counterparts of
this Agreement and the other Loan Documents required to be executed on the
Closing Date, each properly executed by a Responsible Officer of each Loan Party
thereto and, in the case of this Agreement, by the Lender.

(b) Organization Documents, Resolutions, etc. The Lender shall have received the
following, each of which shall be originals or facsimiles (followed promptly by
originals), in form and substance satisfactory to the Lender and its legal
counsel:

(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the jurisdiction of its organization or incorporation, where applicable, and
certified by a secretary or assistant secretary of such Loan Party to be true
and correct as of the Closing Date;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Lender may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party; and

(iii) such documents and certifications as the Lender may reasonably require to
evidence that each Loan Party is duly organized or formed, and is validly
existing, in good standing and qualified to engage in business in its
jurisdiction of organization or incorporation (where such concepts are
applicable).

 

43



--------------------------------------------------------------------------------

(c) Legal Opinions of Counsel. The Lender shall have received an opinion or
opinions of counsel for the Loan Parties, dated the Closing Date and addressed
to the Lender, in form and substance reasonably acceptable to the Lender.

(d) Financial Statements. The Lender shall have received (i) the Audited
Financial Statements, (ii) the Interim Financial Statements, and (iii) financial
projections for RCI and its Subsidiaries on a Consolidated basis, in form and
substance reasonably satisfactory to the Lender, for each year during the term
of this Agreement.

(e) No Material Adverse Change. There shall not have occurred since May 28, 2016
any event or condition that has had or could be reasonably expected, either
individually or in the aggregate, to have a Material Adverse Effect.

(f) Personal Property Collateral. The Lender shall have received, in form and
substance reasonably satisfactory to the Lender:

(i) (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party or where a filing would need to be
made in order to perfect the Lender’s security interest in the Collateral,
copies of the financing statements on file in such jurisdictions and evidence
that no Liens exist other than Permitted Liens, and (B) tax lien, judgment and
bankruptcy searches;

(ii) searches of ownership of Intellectual Property in the appropriate
governmental offices and duly executed notices of grant of security interest in
the form required by the Collateral Documents as are necessary, in the Lender’s
sold discretion, to perfect the Lender’s security interest in the Intellectual
Property of the Loan Parties;

(iii) completed UCC financing statements for each appropriate jurisdiction as is
necessary, in the Lender’s sole discretion, to perfect the Lender’s security
interest in the Collateral;

(iv) all certificates evidencing any certificated Equity Interests pledged to
the Lender pursuant to the Collateral Documents, together with duly executed in
blank and undated stock powers attached thereto;

(v) in the case of any personal property Collateral located at premises leased
by a Loan Party and set forth on Schedule 5.21(d), such estoppel letters,
consents and waivers from the landlords of such real property to the extent
required to be delivered in pursuant to Section 6.14(c); and

(vi) to the extent required to be delivered pursuant to the terms of the
Collateral Documents, all instruments, documents and chattel paper in the
possession of any of the Loan Parties, together with allonges or assignments as
may be necessary or appropriate to create and perfect the Lender’s security
interest in the Collateral.

(g) Liability, Casualty, Property, Terrorism and Business Interruption
Insurance. The Lender shall have received copies of insurance policies,
declaration pages, certificates and endorsements of insurance or insurance
binders evidencing liability, casualty, property, terrorism and business
interruption insurance meeting the requirements set forth herein or in the
Collateral Documents.

 

44



--------------------------------------------------------------------------------

(h) No Litigation. There shall not exist any action, suit, investigation or
proceeding pending or, to the knowledge of the Loan Parties, threatened in any
court or before any arbitrator or Governmental Authority that could reasonably
be expected to have a Material Adverse Effect.

(i) Officer’s Certificate. The Lender shall have received a certificate signed
by a Responsible Officer of RCI certifying that (i) the conditions specified in
Sections 4.01(e), (h), and (k) and Sections 4.02(a) and (b) have been satisfied,
and (ii) attached thereto are true and complete calculations demonstrating that,
after giving Pro Forma Effect to the Transactions, the Consolidated Total
Leverage Ratio is less than 1.50 to 1.0.

(j) Solvency Certificate. The Lender shall have received a Solvency Certificate
signed by a Responsible Officer of RCI as to the financial condition, solvency
and related matters of RCI and its Subsidiaries, after giving effect to the
Transactions.

(k) Consents. All Board of Director, governmental, shareholder and material
third party consents and approvals necessary in connection with the Loan
Documents and the Transactions shall have been obtained and shall be in full
force and effect.

(l) Existing Indebtedness of the Loan Parties. All of the existing Indebtedness
for borrowed money of the Loan Parties and their respective Subsidiaries (other
than Indebtedness permitted to exist pursuant to Section 7.02) shall be repaid
in full and all security interests related thereto shall be terminated, in each
case, on or prior to the Closing Date.

(m) Due Diligence. The Lender shall have completed a due diligence investigation
of the Loan Parties with respect to OFAC, Foreign Corrupt Practices Act and
“know your customer” due diligence in scope, and with results, satisfactory to
the Lender. The Loan Parties shall have provided to the Lender the documentation
and information that the Lender requests in order to comply with its obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act.

(n) Attorney Costs. Unless waived by the Lender, the Borrowers shall have paid
(or caused to have paid) all fees, charges and disbursements of counsel to the
Lender to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided, that, such estimate
shall not thereafter preclude a final settling of accounts between the Borrowers
and the Lender).

4.02 Conditions to all Credit Extensions.

The obligation of the Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:

(a) Representations and Warranties. The representations and warranties of each
Loan Party contained in this Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) on and as of the date of
such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or reference

 

45



--------------------------------------------------------------------------------

to Material Adverse Effect) as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent
deliverables furnished pursuant to Section 6.01(a) or (b), respectively.

(b) Default. No Default or Event of Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

(c) Request for Credit Extension. The Lender shall have received a Request for
Credit Extension in accordance with the requirements hereof.

Each Request for Credit Extension submitted by a Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Lender, as of the date made or
deemed made, that:

5.01 Existence, Qualification and Power.

Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect. The copy of the Organization
Documents of each Loan Party provided to the Lender pursuant to the terms of
this Agreement is a true and correct copy of each such document, each of which
is valid and in full force and effect.

5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any material Contractual Obligation to
which such Person is a party or affecting such Person or the material properties
of such Person or any of its Subsidiaries or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (c) violate, in any material respect, any Law to
which such Person or its property is subject.

 

46



--------------------------------------------------------------------------------

5.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof), or
(d) the exercise by the Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
other than (i) authorizations, approvals, actions, notices and filings which
have been duly obtained, and (ii) filings to perfect the Liens created by the
Collateral Documents.

5.04 Binding Effect.

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity.

5.05 Financial Statements; No Material Adverse Effect.

(a) Audited Financial Statements. The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of RCI and its
Subsidiaries as of the date thereof and their results of operations, cash flows
and changes in shareholders’ equity for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of RCI and its Subsidiaries as of the
date thereof, including liabilities for taxes, material commitments and
Indebtedness.

(b) Quarterly Financial Statements. The Interim Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present in all material respects the financial condition of RCI and its
Subsidiaries as of the date thereof and their results of operations, cash flows
and changes in shareholders’ equity for the period covered thereby, subject, in
the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.

(c) Material Adverse Effect. Since May 28, 2016, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) Financial Projections. The financial projections for RCI and its
Subsidiaries delivered pursuant to Section 4.01(d)(iii) were prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
reasonable in light of the conditions existing at the time of delivery of such
projections, and represented, at the time of delivery, RCI’s good faith estimate
of its future financial condition and performance, it being recognized by the
Lender that such projections may differ from actual results.

 

47



--------------------------------------------------------------------------------

5.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any Subsidiary or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document or
any of the transactions contemplated hereby, or (b) either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.

5.07 No Default.

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property.

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

5.09 Environmental Compliance.

(a) The Loan Parties and their respective Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Loan Parties have reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) Neither any Loan Party nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries.

5.10 Insurance.

The properties of RCI and its Subsidiaries are insured with financially sound
and reputable insurance companies not Affiliates of the Borrowers, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the applicable Loan Party or the applicable Subsidiary
operates. The general liability, casualty, property, terrorism and business
interruption insurance coverage of the Loan

 

48



--------------------------------------------------------------------------------

Parties as in effect on the Closing Date, is outlined as to carrier, policy
number, expiration date, type, amount and deductibles on Schedule 5.10 and such
insurance coverage complies with the requirements set forth in this Agreement
and the other Loan Documents.

5.11 Taxes.

Each Loan Party and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Loan Party or any Subsidiary that would, if made, have a
Material Adverse Effect, nor is there any tax sharing agreement applicable to
RCI or any Subsidiary.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter or is subject to a favorable opinion
letter from the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS. To
the best knowledge of the Loan Parties, nothing has occurred that would prevent
or cause the loss of such tax-qualified status.

(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and no Loan Party nor any ERISA Affiliate
is aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan or
Multiemployer Plan; (ii) as of the most recent valuation date for any Pension
Plan, the funding target attainment percentage (as defined in Section 430(d)(2)
of the Code) is sixty percent (60%) or higher and no Loan Party nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below sixty percent (60%) as of the most recent valuation date; (iii) no Loan
Party nor any ERISA Affiliate has incurred any liability to the PBGC other than
for the payment of premiums, and there are no premium payments which have become
due that are unpaid; (iv) no Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (v) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan, and, in each case, such ERISA Event,
either individually or taken as a whole with all other ERISA Events, could
reasonably be expected to have a Material Adverse Effect.

 

49



--------------------------------------------------------------------------------

(d) Except for the Pension Plans set forth on Schedule 5.12(d), no Borrower nor
any ERISA Affiliate maintains or contributes to, or has any unsatisfied
obligation to contribute to, or liability under, any active or terminated
Pension Plan.

5.13 Margin Regulations; Investment Company Act.

(a) Margin Regulations. No Borrower is engaged, nor will any Borrower engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than twenty-five percent (25%) of the value of
the assets (either of each Borrower only or of RCI and its Subsidiaries on a
Consolidated basis) subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between any
Borrower and the Lender or any Affiliate of the Lender relating to Indebtedness
and within the scope of Section 8.01(e) will be margin stock.

(b) Investment Company Act. None of any Loan Party, any Person Controlling any
Loan Party, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

5.14 Disclosure.

The Borrowers have disclosed to the Lender all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries or any
other Loan Party is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, that, with
respect to projected financial information, each Loan Party represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time, it being recognized by the Lender that such
projections may differ from the projected results.

5.15 Compliance with Laws.

Each Loan Party and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted, or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.16 Solvency.

Each Loan Party is, individually and together with its Subsidiaries on a
Consolidated basis, Solvent.

 

50



--------------------------------------------------------------------------------

5.17 Casualty, etc.

Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are presently affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.18 Sanctions Concerns; Anti-Corruption Laws; PATRIOT Act.

(a) Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority, or (iii) located, organized or resident in a Designated
Jurisdiction.

(b) Anti-Corruption Laws. The Loan Parties and their Subsidiaries have conducted
their business in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

(c) PATRIOT Act. Each Loan Party and each Subsidiary is in compliance with
(i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto and (ii) the PATRIOT Act.

5.19 Responsible Officers.

Set forth on Schedule 5.19 are Responsible Officers, holding the offices
indicated next to their respective names, as of the Closing Date, and such
Responsible Officers are the duly elected and qualified officers of such Loan
Party and are duly authorized to execute and deliver, on behalf of the
respective Loan Party, this Agreement and the other Loan Documents.

5.20 Subsidiaries; Equity Interests; Loan Parties.

(a) Subsidiaries, Joint Ventures, Partnerships and Equity Investments. Set forth
on Schedule 5.20(a) is the following information which is true and complete in
all respects as of the Closing Date: (i) a complete and accurate list of all
Subsidiaries, joint ventures and partnerships and other equity investments of
the Loan Parties, (ii) the number of shares of each class of Equity Interests in
each Subsidiary outstanding, (iii) the number and percentage of outstanding
shares of each class of Equity Interests owned by the Loan Parties and their
Subsidiaries, and (iv) the class or nature of such Equity Interests (i.e.
voting, non-voting, preferred, etc.). The outstanding Equity Interests in all
Subsidiaries are validly issued, fully paid and non-assessable and are

 

51



--------------------------------------------------------------------------------

owned free and clear of all Liens. There are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to the Equity Interests of any Loan Party or any
Subsidiary thereof, except as contemplated in connection with the Loan
Documents.

(b) Loan Parties. Set forth on Schedule 5.20(b) is the following information
with respect to each Loan Party which is true and complete in all respects as of
the Closing Date: (i) exact legal name, (ii) any former legal names in the four
(4) months prior to the Closing Date, (iii) the jurisdiction of incorporation or
organization, as applicable, (iv) type of organization, (v) address of its chief
executive office (and, if different, its principal place of business), (vi) U.S.
federal taxpayer identification number, and (vii) organization identification
number.

5.21 Collateral Representations.

(a) Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Lender, for the benefit of the Secured
Parties, a legal, valid and enforceable first priority Lien (subject to
Permitted Liens) on all right, title and interest of the respective Loan Parties
in the Collateral described therein. Except for (i) filings completed prior to
the Closing Date and as contemplated hereby and by the Collateral Documents, or
(ii) such other actions as may be required by the Collateral Documents
(including actions pursuant to applicable foreign Laws affecting the pledge of
the Equity Interests of Foreign Subsidiaries), no filing or other action will be
necessary to perfect or protect such Liens.

(b) Intellectual Property. Set forth on Schedule 5.21(b) is a list of all
Intellectual Property registered or pending registration with the United States
Copyright Office or the United States Patent and Trademark Office and owned by
each Loan Party as of the Closing Date. Except for such claims and infringements
that could not reasonably be expected to have a Material Adverse Effect, no
claim has been asserted and is pending by any Person against any Loan Party or
any Subsidiary challenging or questioning the use of any Intellectual Property
or the validity or effectiveness of any Intellectual Property, nor does any Loan
Party know of any such claim, and, to the knowledge of the Loan Parties, neither
(i) the use of any Intellectual Property by any Loan Party or any of its
Subsidiaries, nor (ii) the granting of a right or a license in respect of any
Intellectual Property from any Loan Party or any of its Subsidiaries, in each
case, infringes on the rights of any Person. As of the Closing Date, none of the
Intellectual Property owned by any of the Loan Parties or any of its
Subsidiaries is subject to any material licensing agreement or similar
arrangement (other than (x) non-exclusive outbound licenses to customers of the
Loan Parties in the ordinary course of business, and (y) licenses of
over-the-counter software that is commercially available to the public) except
as set forth on Schedule 5.21(b).

(c) Deposit Accounts and Securities Accounts. Set forth on Schedule 5.21(c), as
of the Closing Date, is a description of all deposit accounts and securities
accounts of the Loan Parties maintained in the United States, including the name
of (i) the applicable Loan Party, (ii) in the case of a deposit account, the
depository institution and whether such account is an Excluded Account, and
(iii) in the case of a securities account, the securities intermediary or issuer
and whether such account in an Excluded Account, as applicable.

 

52



--------------------------------------------------------------------------------

(d) Properties. Set forth on Schedule 5.21(d), as of the Closing Date, is a list
of all real property located in the United States that is owned or leased by any
Loan Party (in each case, including (i) the name of the Loan Party owning (or
leasing) such property, (ii) the property address and (iii) the city, state and
zip code which such property is located).

(e) Material Contracts. Set forth on Schedule 5.21(e), as of the Closing Date,
is a complete and accurate list of all Material Contracts of RCI and its
Subsidiaries.

5.22 Labor Matters.

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of any Loan Party or any Subsidiary as of the Closing Date and
neither any Loan Party nor any Subsidiary has suffered any strikes, walkouts,
work stoppages or other material labor difficulty within the last five (5) years
preceding the Closing Date.

5.23 EEA Financial Institutions.

No Loan Party is an EEA Financial Institution.

ARTICLE VI

AFFIRMATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Subsidiaries to:

6.01 Financial Statements.

Deliver to the Lender, in form and detail reasonably satisfactory to the Lender:

(a) Audited Financial Statements. As soon as available, but in any event within
ninety (90) days after the end of each fiscal year of RCI (or, if earlier,
fifteen (15) days after the date required to be filed with the SEC), commencing
with the fiscal year ending May 27, 2017, a Consolidated balance sheet of RCI
and its Subsidiaries as at the end of such fiscal year, and the related
Consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Lender (it being agreed that RSM US LLP is
reasonably acceptable to the Lender as of the Closing Date), which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit.

(b) Quarterly Financial Statements. As soon as available, but in any event
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of RCI (or, if earlier, five (5) days after the
date required to be filed with the SEC), commencing with the fiscal quarter
ending November 26, 2016, a Consolidated balance sheet of RCI and its
Subsidiaries as at the end of such fiscal quarter, and the related Consolidated
statements of income or operations, changes in shareholders’ equity and cash
flows for such fiscal quarter and

 

53



--------------------------------------------------------------------------------

for the portion of RCI’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, certified by the
chief executive officer, chief financial officer, or chief accounting officer
who is a Responsible Officer of RCI as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of RCI and
its Subsidiaries, subject only to normal year-end audit adjustments and the
absence of footnotes.

(c) Business Plan and Budget. As soon as available, but in any event no later
than ninety (90) days after the end of each fiscal year of RCI, an annual
business plan and budget of RCI and its Subsidiaries on a Consolidated basis,
including forecasts prepared by management of RCI, of Consolidated balance
sheets and statements of income or operations and cash flows of RCI and its
Subsidiaries on a monthly basis for the then current fiscal year.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrowers shall not be separately required to furnish such
information under Sections 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrowers to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information.

Deliver to the Lender, in form and detail reasonably satisfactory to the Lender:

(a) Accountants’ Certificate. Concurrently with the delivery of the financial
statements referred to in Section 6.01(a), a certificate of its independent
certified public accountants certifying such financial statements and stating
that in making the examination necessary therefor no knowledge was obtained of
any Default or, if any such Default shall exist, stating the nature and status
of such event.

(b) Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by the chief executive officer, chief financial officer, or
chief accounting officer which is a Responsible Officer of RCI, which shall
include (i) a certification as to whether the Loan Parties and their respective
Subsidiaries have performed and observed each covenant and condition of the Loan
Documents applicable to it during the period covered by the Compliance
Certificate (or, if not, a listing of the conditions or covenants that have not
been performed or observed and the nature and status of each such Default),
(ii) a certification of compliance with the financial covenants set forth in
Section 7.11, including financial covenant analyses and calculation for the
period covered by the Compliance Certificate, (iii) a copy of management’s
discussion and analysis with respect to such financial statements, (iv) a
listing of (A) all applications with the United States Patent and Trademark
Office or the United States Copyright Office by any Loan Party, if any, for any
Intellectual Property made since the date of the prior certificate (or, in the
case of the first such certificate, the Closing Date), (B) all issuances of
registrations or letters on existing applications with the United States Patent
and Trademark Office or the United States Copyright Office by any Loan Party, if
any, for any Intellectual Property received since the date of the prior
certificate (or, in the case of the first such certificate, the Closing Date),
and (C) all material licenses relating to any Intellectual Property (other than
(x) non-exclusive outbound licenses to customers of the Loan Parties in the
ordinary course of business, and (y) licenses of over-the-counter software that
is commercially available to the public) entered into by any Loan Party since
the date of the prior certificate (or, in the case of the first such
certificate, the Closing

 

54



--------------------------------------------------------------------------------

Date, so long as such Intellectual Property has been registered with the United
States Patent and Trademark Office or the United States Copyright Office, and
(v) any updated insurance binder or other evidence of insurance for any
insurance coverage of any Loan Party that was renewed, replaced or modified
during the period covered by such Compliance Certificate. Unless the Lender
requests executed originals, delivery of the Compliance Certificate may be by
electronic communication including fax or email and shall be deemed to be an
original and authentic counterpart thereof for all purposes.

(c) Audit Reports; Management Letters; Recommendations. Promptly after any
request by the Lender, copies of any detailed audit reports, management letters
or recommendations submitted to the Board of Directors (or the audit committee
of the Board of Directors) of any Loan Party by independent accountants in
connection with the accounts or books of any Loan Party or any of its
Subsidiaries, or any audit of any of them.

(d) Annual Reports; Etc. Promptly after the same are available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of any Loan Party, and copies of all annual, regular,
periodic and special reports and registration statements which any Loan Party
may file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act, or with any national securities exchange, and in any
case not otherwise required to be delivered to the Lender pursuant hereto.

(e) Debt Securities Statements and Reports. Promptly after the furnishing
thereof, copies of any statement or report furnished to any holder of debt
securities of any Loan Party or of any of its Subsidiaries pursuant to the terms
of any indenture, loan or credit or similar agreement and not otherwise required
to be furnished to the Lender pursuant to Section 6.01 or any other clause of
this Section 6.02.

(f) SEC Notices. Promptly, and in any event within five (5) Business Days after
receipt thereof by any Loan Party, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of any
Loan Party or any Subsidiary.

(g) Notices. Not later than five (5) Business Days after receipt thereof by any
Loan Party or any Subsidiary, copies of all notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to any instrument, indenture, loan or credit or similar
agreement and, from time to time upon request by the Lender, such information
and reports regarding such instruments, indentures and loan and credit and
similar agreements as the Lender may reasonably request.

(h) Environmental Notice. Promptly after the assertion or occurrence thereof,
notice of any action or proceeding against, or any Responsible Officer obtaining
knowledge of, any noncompliance by any Loan Party or any of its Subsidiaries
with any Environmental Law or Environmental Permit that could reasonably be
expected to have a Material Adverse Effect.

(i) Additional Information. Promptly, such additional information regarding the
business, financial, legal or corporate affairs of any Loan Party or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Lender may from time to time reasonably request; provided, that, none of RCI or
any Subsidiary shall be required to disclose any document, information or other
matter that is subject to attorney-client or similar privilege; provided,
further, that, RCI or the applicable Subsidiary shall notify the Lender as to
the scope of the information that is not being provided pursuant to the
foregoing proviso.

 

55



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (a) on which RCI
posts such documents, or provides a link thereto on RCI’s website on the
Internet at the website address listed on Schedule 1.01(b), or (b) on which such
documents are posted on RCI’s behalf on an Internet or intranet website, if any,
to which the Lender has access (whether a commercial, third-party website or
whether sponsored by the Lender); provided, that, (i) the Borrowers shall
deliver paper copies of such documents to the Lender upon its request to RCI to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Lender, and (ii) the Borrowers shall notify the Lender
(by fax transmission or e-mail transmission) of the posting of any such
documents and provide to the Lender by e-mail electronic versions (i.e., soft
copies) of such documents.

6.03 Notices.

Promptly, but in any event within three (3) Business Days, notify the Lender of:

(a) the occurrence of any Default.

(b) any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

(c) the occurrence of any ERISA Event that could reasonably be expected to
result in a liability in excess of the Threshold Amount.

(d) any material change in accounting policies or financial reporting practices
by any Loan Party or any Subsidiary thereof, including any determination by RCI
referred to in Section 2.09(b).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of RCI setting forth details of the occurrence referred to
therein and to the extent applicable, stating what action the Borrowers have
taken and propose to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

6.04 Payment of Obligations.

Pay and discharge as the same shall become due and payable (a) all federal,
state and other material tax liabilities, assessments and governmental charges
or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by such Loan
Party or such Subsidiary; and (b) all lawful claims which, if unpaid, would by
law become a Lien upon its property (other than any Permitted Lien).

 

56



--------------------------------------------------------------------------------

6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or Section 7.05.

(b) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(c) Preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.06 Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted, except where failure to do so could not
reasonably be expected to have a Material Adverse Effect

(b) Make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(c) Use the standard of care typical in the industry in the operation and
maintenance of its facilities.

6.07 Maintenance of Insurance.

(a) Maintain with financially sound and reputable insurance companies not
Affiliates of the Borrowers, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons, including terrorism insurance.

(b) Cause the Lender to be named as lenders’ loss payable, loss payee or
mortgagee, as its interest may appear, and/or additional insured with respect of
any such insurance providing liability coverage or coverage in respect of any
Collateral, and cause, unless otherwise agreed to by the Lender, each provider
of any such insurance to agree, by endorsement upon the policy or policies
issued by it or by independent instruments furnished to the Lender that it will
give the Lender thirty (30) days prior written notice before any such policy or
policies shall be altered or cancelled (or ten (10) days prior notice in the
case of cancellation due to the nonpayment of premiums). Annually, upon
expiration of current insurance coverage, the Loan Parties shall provide, or
cause to be provided, to the Lender, such evidence of insurance as reasonably
required by the Lender, including, (i) certified copies of such insurance
policies, (ii) evidence of such insurance policies (including, and as
applicable, ACORD Form 28 certificates (or similar form of insurance
certificate), and ACORD Form 25 certificates (or similar form of insurance
certificate)), (iii) declaration pages for each insurance policy, and
(iv) lender’s loss payable endorsement if the Lender, for the benefit of the
Secured Parties, is not on the declarations page for such policy.

 

57



--------------------------------------------------------------------------------

6.08 Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (i) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (ii) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

6.09 Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be.

(b) Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

6.10 Inspection Rights.

Permit representatives and independent contractors of the Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at such reasonable times during normal business hours
and as often as may be reasonably desired, upon reasonable advance notice to
RCI; provided, that, (i) so long as no Event of Default then exists, except for
one visit per calendar year (which shall be at the reasonable expense of the
Borrowers), all such visits and inspections shall be at the sole expense of the
Lender, and (ii) when an Event of Default exists, the Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the reasonable expense of the Borrowers at any time during normal
business hours and without advance notice.

6.11 Use of Proceeds.

Use the proceeds of the Credit Extensions (a) to refinance certain existing
Indebtedness, (b) to finance the purchase by RCI of its common Equity Interests
in connection with the Tender Offer, (c) to finance working capital, Permitted
Acquisitions and capital expenditures, (d) to pay fees and expenses due in
connection with the Transactions, and (e) for other general corporate purposes;
provided, that, in no event shall the proceeds of the Credit Extensions be used
in contravention of any Law to which such Person or its property is subject or
of any Loan Document.

6.12 Material Contracts.

Perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect, and enforce each such Material Contract in accordance with its
terms.

 

58



--------------------------------------------------------------------------------

6.13 Covenant to Guarantee Obligations.

Within thirty (30) days (or such longer period of time as is agreed to by the
Lender in its sole discretion) after the acquisition or formation of any
Subsidiary, notify the Lender of the acquisition or formation thereof and, if
such Subsidiary is a Domestic Subsidiary (other than a FSHCO), cause such Person
to become a Guarantor hereunder by way of execution of a Joinder Agreement. In
connection with the foregoing, the Loan Parties shall deliver to the Lender,
with respect to each new Guarantor to the extent applicable, substantially the
same documentation as is required pursuant to Section 4.01(b), Section 4.01(f)
and Section 6.14 and favorable opinions of counsel to such Person (which should
cover, among other things, legality, binding effect and enforceability), all in
form, content and scope reasonably satisfactory to the Lender.

6.14 Covenant to Give Security.

Except with respect to Excluded Property:

(a) Equity Interests. Cause (i) one hundred percent (100%) of the issued and
outstanding Equity Interests of each Domestic Subsidiary (other than a FSHCO)
directly owned by a Loan Party, and (ii) sixty five percent (65%) (or such
greater percentage that, due to a change in an applicable Law after the date
hereof, (A) could not reasonably be expected to cause the undistributed earnings
of such Foreign Subsidiary or such FSHCO as determined for United States federal
income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary’s or such FSHCO’s United States parent, and (B) could not reasonably
be expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and one hundred percent (100%) of the issued and
outstanding Equity Interests not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) of each Foreign Subsidiary and each FSHCO, in each
case, directly owned by a Loan Party, in each case, to be subject at all times
to a first priority (subject only to nonconsensual Permitted Liens), perfected
Lien in favor of the Lender, for the benefit of the Secured Parties, pursuant to
the terms and conditions of the Collateral Documents, together with, to the
extent requested by the Lender, opinions of counsel and any filings and
deliveries necessary in connection therewith to perfect the security interests
therein, all in form and substance reasonably satisfactory to the Lender (it
being understood that this Section 6.14(a) shall only require perfection of the
Lender’s security interest under the Laws of the jurisdiction of organization of
a Foreign Subsidiary (including the execution and delivery of local law-governed
pledge agreements) (x) within ninety (90) days (or such longer period as the
Lender permits in its sole discretion) of the request of the Lender, and (y) if
such Foreign Subsidiary is a Material Foreign Subsidiary).

(b) Other Property. Cause all property of each Loan Party to be subject at all
times to first priority (subject only to Permitted Liens), perfected Liens in
favor of the Lender, for the benefit of the Secured Parties, to secure the
Secured Obligations pursuant to the Collateral Documents or, with respect to any
such property acquired subsequent to the Closing Date, such other additional
security documents as the Lender shall reasonably request and, in connection
with the foregoing, deliver to the Lender such other documentation as the Lender
may reasonably request including filings and deliveries necessary to perfect
such Liens, Organization Documents, resolutions, and favorable opinions of
counsel, all in form, content and scope reasonably satisfactory to the Lender.

 

59



--------------------------------------------------------------------------------

(c) Landlord Waivers. In the case of (i)(A) each chief executive office location
of each Loan Party, and (B) each other location of the Loan Parties where any
significant administrative or governmental functions are performed (including
any location where any books and records (electronic or otherwise) are
maintained (to the extent such books and records (electronic or otherwise) are
not also maintained at the locations described in clause (c)(i)(A) above), and
(ii) any personal property Collateral located at any other premises leased by a
Loan Party containing personal property Collateral with a value in excess of
$1,000,000, the Loan Parties will provide the Lender with such estoppel letters,
consents and waivers, in form and substance reasonably satisfactory to the
Lender, from the landlords on such real property to the extent (A) reasonably
requested by the Lender, and (B) the Loan Parties are able to secure such
letters, consents and waivers after using commercially reasonable efforts.

(d) Qualifying Control Agreements. Subject to Section 6.19, cause each deposit
account (other than (i) any deposit account maintained with the Lender, and
(ii) any Excluded Account) and each securities account (other than any Excluded
Account) of each Loan Party at all times to be subject to a Qualifying Control
Agreement.

6.15 Further Assurances.

Promptly upon request by the Lender, (a) correct any material defect or error
that may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof (provided, that, in the event of an objection by
any Borrower with respect thereto, any such correction shall not be made except
by an amendment signed in accordance with the terms of this Agreement), and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Lender may reasonably require from time
to time in order to (i) carry out more effectively the purposes of the Loan
Documents, (ii) to the fullest extent permitted by applicable Law, subject any
Loan Party’s properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder,
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party is or is to be a party.

6.16 Compliance with Environmental Laws.

Comply, and cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, that, neither any Borrower nor any Subsidiary
shall be required to undertake any such cleanup, removal, remedial or other
action to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and appropriate reserves are being maintained
with respect to such circumstances in accordance with GAAP.

 

60



--------------------------------------------------------------------------------

6.17 Maintenance of Primary Depository Relationship.

Cause each Loan Party to maintain its principal deposit and operating accounts
and principal cash management and depository relationship, in each case, with
the Lender at all times.

6.18 Anti-Corruption Laws.

Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.

6.19 Post-Closing Covenant.

Promptly, but in any event within thirty (30) days of the Closing Date (or such
longer period of time as is agreed to by the Lender in its sole discretion), to
the extent otherwise required to be delivered pursuant to Section 6.14(d),
deliver to the Lender Qualifying Control Agreements with respect to any deposit
account or securities account existing on the Closing Date.

ARTICLE VII

NEGATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

7.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 7.01;

(c) Liens for Taxes (other than imposed under ERISA) not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

(d) statutory or common law Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen, repairmen and suppliers and other Liens
imposed by Law or pursuant to customary reservations or retentions of title
arising in the ordinary course of business; provided, that, such Liens secure
only amounts not yet overdue for more than sixty (60) days, or if overdue for
more than sixty (60) days, are unfiled and no other action has been taken to
enforce the same or are being contested in good faith by appropriate proceedings
for which adequate reserves determined in accordance with GAAP have been
established;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

61



--------------------------------------------------------------------------------

(f) deposits to secure the performance of bids, trade contracts, and leases
(other than Indebtedness), statutory obligations, surety, and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.02(c); provided, that:
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, (ii) the Indebtedness secured thereby does not
exceed the cost (negotiated on an arm’s length basis) or fair market value,
whichever is lower, of the property being acquired on the date of acquisition,
and (iii) such Liens attach to such property concurrently with or within ninety
(90) days after the acquisition thereof;

(j) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Borrower or any
Subsidiary in the ordinary course of business;

(k) leases, subleases, licenses or sublicenses granted to others in the ordinary
course of business and not interfering in any material respect with the business
of any Loan Party or any of its Subsidiaries;

(l) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Borrower or any Subsidiary, in each case, granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided, that, in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;

(m) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;

(n) any interest of title of a lessee under, and Liens arising from UCC
financing statements relating to, leases permitted by this Agreement;

(o) Liens on deposits in the ordinary course of business to secure liabilities
to insurance carriers, utilities and other service providers;

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(q) Liens securing insurance premium financing arrangements in the ordinary
course of business; provided, that, such Liens are limited to the applicable
insurance policy, rights and obligations thereunder and/or proceeds thereof; and

 

62



--------------------------------------------------------------------------------

(r) other Liens not permitted by the foregoing clauses of this Section 7.01
securing Indebtedness or other obligations permitted pursuant to this Agreement
in an aggregate principal amount not to exceed $1,000,000 at any one time
outstanding.

7.02 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.02;

(c) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations to finance the purchase of fixed or capital
assets within the limitations set forth in Section 7.01(i); provided, that,
(i) the aggregate principal amount of all such Indebtedness shall not exceed
$25,000,000 at any one time outstanding, and (ii) no such Indebtedness shall be
refinanced, renewed, replaced, restructured or extended for a principal amount
in excess of the principal balance outstanding thereon at the time of such
renewal, replacement, refinancing, restructuring or extension;

(d) intercompany Indebtedness permitted under Section 7.03 (“Intercompany
Debt”); provided, that, in the case of Indebtedness owing by a Loan Party to any
Subsidiary that is not a Loan Party, (i) such Indebtedness shall be subordinated
to the Secured Obligations in a manner and to the extent acceptable to the
Lender, and (ii) such Indebtedness shall not be prepaid unless no Default exists
immediately prior to and after giving effect to such prepayment;

(e) obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided, that, (i) such obligations are (or were) entered into by
such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with liabilities, commitments, investments, assets,
or property held or reasonably anticipated by such Person, or changes in the
value of securities issued by such Person, and not for purposes of speculation
or taking a “market view;” and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;

(f) (i) Indebtedness under Secured Cash Management Agreements, and
(ii) Indebtedness arising from the honoring by a bank of a check, draft or
similar instrument inadvertently (except in the case of daylight overdrafts)
against insufficient funds in the ordinary course of business; provided, that,
with respect to the foregoing clause (f)(ii), such Indebtedness is extinguished
within five (5) Business Days of incurrence;

(g) Earn Out Obligations incurred in connection with any Permitted Acquisition;

(h) Guarantees with respect to Indebtedness of any Loan Party permitted under
this Section 7.02; provided, that, if the Indebtedness being Guaranteed is
subordinated to the Secured Obligations, such Guarantee shall be subordinated to
the Guaranty on terms at least as favorable to the Lender as those contained in
the subordination of such Indebtedness;

 

63



--------------------------------------------------------------------------------

(i) unsecured Indebtedness assumed in connection with any Permitted Acquisition
and not incurred in contemplation thereof; provided, that, (i) no Default or
Event of Default shall exist immediately prior to the assumption of any such
Indebtedness or upon the occurrence of such assumption, and (ii) the Loan
Parties shall be in Pro Forma Compliance with the financial covenants set forth
in Section 7.11 upon giving effect to such assumption;

(j) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(k) to the extent constituting Indebtedness, guarantees incurred in the ordinary
course of business in respect of obligations to suppliers, customers,
franchisees, lessors and licensees that, in each case, are not Affiliates of
RCI;

(l) Indebtedness consisting of the financing of insurance premiums entered into
in the ordinary course of business; and

(m) other Indebtedness in an aggregate principal amount not to exceed $2,500,000
at any time outstanding; provided, that, no Default or Event of Default shall
have occurred and be continuing at the time of incurrence of such Indebtedness
or would result therefrom.

7.03 Investments.

Make or hold any Investments, except:

(a) Investments in the form of cash or Cash Equivalents;

(b) Investments existing as of the Closing Date and set forth on Schedule 7.03;

(c) (i) Investments by RCI and its Subsidiaries in their respective Subsidiaries
outstanding on the Closing Date, (ii) additional Investments by RCI and its
Subsidiaries in Loan Parties, (iii) additional Investments by Subsidiaries of
RCI that are not Loan Parties in other Subsidiaries of RCI that are not Loan
Parties, and (iv) additional Investments by Loan Parties in Subsidiaries that
are not Loan Parties; provided, that, with respect to this clause (c)(iv),
(A) no Default or Event of Default shall have occurred and be continuing at the
time of such Investment or would result therefrom, and (B) the Loan Parties
shall be in Pro Forma Compliance with the financial covenants set forth in
Section 7.11 upon giving effect to such Investment;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.02 (other than by reference to this
Section 7.03 (or any clause hereof));

(f) Permitted Acquisitions;

(g) Investments in securities of trade creditors or customers in the ordinary
course of business received in connection with the settlement of debts, the
satisfaction of judgments, settlements, compromises or resolutions of
litigation, arbitration or other disputes, upon foreclosure or pursuant to any
plan of reorganization or liquidation or similar arrangement upon the bankruptcy
or insolvency of such trade creditors or customers;

 

64



--------------------------------------------------------------------------------

(h) loans or advances to officers, directors and employees of RCI and its
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes in an aggregate amount not to exceed $1,500,000 at any time
outstanding;

(i) loans or advances to officers, directors and employees of RCI and its
Subsidiaries to purchase Equity Interests of RCI so long as (i) such loans and
advances are used in their entirety to purchase such Equity Interests of RCI,
and (ii) the aggregate amount of such loans and advances does not exceed
$1,000,000 at any time outstanding;

(j) Investments of any Person existing at the time such Person becomes a Loan
Party or consolidates or merges with a Loan Party (including in connection with
a Permitted Acquisition) in connection with a transaction permitted hereby, so
long as such Investments were not made in contemplation of such Person becoming
a Loan Party or of such consolidation or merger;

(k) Investments consisting of Swap Contracts permitted by Section 7.02(e);

(l) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05; and

(m) other Investments (other than any Acquisition) not otherwise permitted by
this Section 7.03 in an aggregate amount not to exceed $2,500,000.

7.04 Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided, that, notwithstanding the foregoing provisions
of this Section 7.04 but subject to the terms of Section 6.13 and/or
Section 6.14, (a) any Borrower may merge or consolidate with any of its
Subsidiaries (other than any other Borrower) provided that such Borrower shall
be the continuing or surviving Person, (b) any Loan Party (other than any
Borrower) may merge or consolidate with any other Loan Party (other than any
Borrower), (c) any Subsidiary that is not a Loan Party may be merged or
consolidated with or into any Loan Party provided that such Loan Party shall be
the continuing or surviving corporation, (d) any Subsidiary that is not a Loan
Party may be merged or consolidated with or into any other Subsidiary that is
not a Loan Party, and (e) any Subsidiary (other than any Borrower) may be
dissolved or liquidated so long as (i) such dissolution or liquidation, as
applicable, could not reasonably be expected to have a Material Adverse Effect,
and (ii) the residual assets of such Subsidiary shall be transferred to its
parent company (provided, that, if the transferor thereof is a Loan Party, the
transferee thereof shall be a Loan Party).

7.05 Dispositions.

Make any Disposition or enter into any agreement to make any Disposition,
except:

(a) Permitted Transfers; and

(b) other Dispositions (including Dispositions of the Equity Interests of
Immaterial Foreign Subsidiaries); provided, that (i) no Default or Event of
Default shall have occurred and be continuing at the time of such Disposition or
would result therefrom; (ii) at least seventy-five percent (75%) of the
consideration paid in connection therewith shall be cash or Cash Equivalents

 

65



--------------------------------------------------------------------------------

paid substantially contemporaneously with consummation of the Disposition and
shall be in an amount not less than the fair market value of the property
disposed of; (iii) if such Disposition is a Sale and Leaseback Transaction, such
Disposition is not prohibited by the terms of Section 7.13; (iv) such
Disposition does not involve the sale or other disposition of a minority Equity
Interests in any Subsidiary; (v) such Disposition does not involve a sale or
other disposition of receivables other than receivables owned by or attributable
to other property concurrently being disposed of in a Disposition otherwise
permitted under this Section 7.05(b); (vi) the net cash proceeds received by any
Borrower or any Subsidiary in connection with such Disposition shall be applied
to prepay any outstanding Reducing Revolving Loans (such prepayment to be
applied to the principal repayment installments thereof on a pro rata basis);
provided, that, such net cash proceeds shall not be required to be so applied
(A) until the aggregate amount of net cash proceeds derived from all
Dispositions in any fiscal year of RCI is greater than $2,500,000, and (B) if,
at the election of RCI (as notified by RCI to the Lender within ten
(10) Business Days following the date of such Disposition), such Borrower or
such Subsidiary reinvests all or any portion of such net cash proceeds in
Eligible Assets within one hundred eighty (180) days of the date of such
Disposition (or commits to such reinvestment within such one hundred eighty
(180) day period and actually consummates such reinvestment within one hundred
eighty (180) days after such one hundred eighty (180) day period) (it being
understood and agreed that if any portion of such net cash proceeds shall not
have been so reinvested pursuant to this clause (B), such net cash proceeds will
be immediately applied to prepay any outstanding Reducing Revolving Loans as set
forth in the foregoing clause (vi)); (vii) with respect to any Disposition of
the Equity Interests of an Immaterial Foreign Subsidiary, the Loan Parties shall
be in Pro Forma Compliance with the financial covenants set forth in
Section 7.11 after giving effect thereto; and (viii) the aggregate net book
value of all of the assets sold or otherwise disposed of by the Loan Parties and
their Subsidiaries in all such Dispositions (other than any Disposition of the
Equity Interests of any Immaterial Foreign Subsidiary) during the term of this
Agreement shall not exceed $3,000,000.

7.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a) each Subsidiary may make Restricted Payments to any Loan Party and each
Subsidiary that is not a Loan Party may make Restricted Payments to any other
Subsidiary that is not a Loan Party;

(b) so long as no Default or Event of Default shall have occurred and be
continuing at the time of such Restricted Payment or would result therefrom, any
Borrower or any Subsidiary may declare and make dividend payments or other
distributions payable solely in the Qualified Capital Stock of such Person;

(c) RCI may purchase, on or prior to January 17, 2017, its common Equity
Interests in connection with the Tender Offer; provided, that, (i) RCI shall
have delivered to the Lender a Pro Forma Compliance Certificate demonstrating
that, upon giving Pro Forma Effect to the purchase by RCI of its common Equity
Interests in connection with the Tender Offer, the Loan Parties would be in
compliance with the financial covenants set forth in Section 7.11 as of the end
of the most recent Measurement Period (it being understood and agreed that such
calculations shall be made, and compliance with such condition shall be
determined, as of the date the Offer to Purchase is filed with the SEC), (ii) no
Default or Event of Default shall have occurred and be

 

66



--------------------------------------------------------------------------------

continuing at the time the Offer to Purchase is filed with the SEC or would
result from the purchase by RCI of its common Equity Interests in connection
with the Tender Offer, and (iii) the aggregate consideration paid to consummate
the purchase by RCI of its common Equity Interests in connection with the Tender
Offer shall not exceed $120,000,000;

(d) RCI may purchase fractional shares of its Equity Interests arising out of
stock dividends, splits or combinations or mergers, consolidations or other
acquisitions and pay cash in lieu of fractional shares upon the exercise of
warrants, options or other securities convertible into or exercisable for Equity
Interests of RCI;

(e) RCI may make cashless repurchases of its Equity Interests deemed to occur
upon the exercise of stock options, warrants or other convertible or
exchangeable securities to the extent such Equity Interests represent a portion
of the exercise price of those stock options, warrants or other convertible or
exchangeable securities; and

(f) any Borrower or any Subsidiary may make any Restricted Payment; provided,
that, (i) RCI shall have delivered to the Lender a Pro Forma Compliance
Certificate demonstrating that, upon giving Pro Forma Effect to such Restricted
Payment, the Consolidated Fixed Charge Coverage Ratio shall be not less than
1.25 to 1.0, and (ii) no Default or Event of Default shall have occurred and be
continuing at the time of such Restricted Payment or would result therefrom.

7.07 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by RCI and its Subsidiaries on the date hereof or any
business that is reasonably related, ancillary or complementary thereto.

7.08 Transactions with Affiliates.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by Section 7.02, Section 7.03,
Section 7.04, Section 7.05 or Section 7.06 (other than by reference to this
Section 7.08 (or any clause hereof)), (d) reasonable and customary officer,
director and employee compensation and other benefits (including retirement,
health, stock option and other benefit plans) and reasonable indemnification and
severance arrangements, in each case, in the ordinary course of business, and
(e) except as otherwise specifically prohibited in this Agreement, other
transactions which are entered into in the ordinary course of such Person’s
business on terms and conditions substantially as favorable to such Person as
would be obtainable by it in a comparable arms-length transaction with a Person
other than an officer, director or Affiliate.

7.09 Burdensome Agreements.

Enter into, or permit to exist, any Contractual Obligation (except for this
Agreement and the other Loan Documents) that encumbers or restricts the ability
of any such Person to (a) act as a Loan Party; (b) make Restricted Payments to
any Loan Party, (c) pay any Indebtedness or other obligation owed to any Loan
Party, (d) make loans or advances to any Loan Party, (e) transfer any of its
property to any Loan

 

67



--------------------------------------------------------------------------------

Party, or (f) create any Lien upon any of their properties or assets, whether
now owned or hereafter acquired, except, in respect of any of the matters
described in clauses (b) through (f) above, (i) in the case of clause (f) only,
restrictions or conditions imposed by any agreement related to Capitalized
Leases, Synthetic Lease Obligations or purchase money Indebtedness permitted by
Section 7.02(b) or Section 7.02(c) if such restrictions or conditions apply only
to the property or assets securing such Indebtedness, (ii) restrictions and
conditions imposed by applicable Law, (iii) restrictions and conditions existing
on the Closing Date and not created in contemplation thereof, (iv) customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or any assets pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary or assets that is or are to be sold and
such sale is permitted hereunder, (v) customary provisions restricting the
assignment of any agreement entered into by RCI or any Subsidiary in the
ordinary course of business, (vi) customary restrictions in leases or licenses
otherwise permitted by this Agreement so long as such restrictions relate to the
assets subject thereof, and (vii) customary provisions restricting the
subletting or assignment of any lease governing a leasehold interest.

7.10 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of any Measurement Period ending on or after the Closing
Date to be greater than 2.25 to 1.0; provided, that, the otherwise applicable
test level set forth above shall be increased by 0.25 for each of the four
(4) consecutive fiscal quarters (such period of increase, the “Leverage Increase
Period”) ending immediately after consummation of a Qualified Acquisition;
provided, further, that, for at least one (1) fiscal quarter ending immediately
following each Leverage Increase Period, the Consolidated Total Leverage Ratio
as of the end of such fiscal quarter shall not be greater than the applicable
test level set forth above before the first proviso prior to giving effect to
another Leverage Increase Period pursuant to the first proviso.

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any Measurement Period ending on or after
the Closing Date to be less than 1.25 to 1.0.

7.12 Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Organization; Form of Entity and Accounting Changes.

(a) Amend any of its Organization Documents in any manner materially adverse to
the Lender.

(b) Change its fiscal year without the prior written consent of the Lender.

 

68



--------------------------------------------------------------------------------

(c) Without providing ten (10) days prior written notice to the Lender (or such
shorter notice as the Lender may agree to accept in its sole discretion), change
its name, state of organization, form of organization or principal place of
business.

(d) Make any material change in accounting policies or reporting practices,
except as required by GAAP.

7.13 Sale and Leaseback Transactions.

Enter into any Sale and Leaseback Transaction.

7.14 Prepayments, Etc. of Subordinated Indebtedness.

Make (or give any notice with respect thereto) any voluntary or optional payment
or prepayment or redemption or acquisition for value of (including by way of
depositing money or securities with the trustee with respect thereto before due
for the purpose of paying when due), refund, refinance or exchange of any
Indebtedness of any Loan Party or any Subsidiary that is contractually
subordinated to the Secured Obligations, in violation of the subordination terms
applicable to such Indebtedness.

7.15 Amendment, Etc. of Indebtedness.

Amend, modify or change in any manner any term or condition of any Indebtedness
for borrowed money having an aggregate principal amount of more than the
Threshold Amount (other than Indebtedness arising under the Loan Documents) or
give any consent, waiver or approval thereunder, if such amendment,
modification, change, consent, waiver or approval would be adverse in any
material respects to the interests of the Lender.

7.16 Ownership of Subsidiaries.

Notwithstanding any other provisions of this Agreement to the contrary,
(a) permit any Person (other than any Loan Party or any wholly-owned Subsidiary)
to own any Equity Interests of any Subsidiary of any Loan Party, except to
qualify directors where required by applicable Law or to satisfy other
requirements of applicable Law with respect to the ownership of Equity Interests
of Foreign Subsidiaries, (b) permit any Loan Party or any Subsidiary to issue or
have outstanding any shares of Disqualified Capital Stock, or (c) create, incur,
assume or suffer to exist any Lien on any Equity Interests of any Subsidiary,
except for non-consensual Permitted Liens.

7.17 Sanctions.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person (including any Person participating in
the transaction, whether as Lender or otherwise) of Sanctions.

 

69



--------------------------------------------------------------------------------

7.18 Anti-Corruption Laws.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) within three (3) days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, Section 6.02,
Section 6.03, Section 6.05, Section 6.10, Section 6.11, or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the earlier to occur of: (i) a Responsible
Officer of a Loan Party becoming aware of such failure, and (ii) written notice
thereof being provided to RCI by the Lender; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be materially incorrect or
misleading (or, if any such representation, warranty, certification or statement
of fact is qualified by materiality or Material Adverse Effect, incorrect or
misleading in any respect) when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or

 

70



--------------------------------------------------------------------------------

beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract), or (B) any
Termination Event (as defined in such Swap Contract) under such Swap Contract as
to which a Loan Party or any Subsidiary thereof is an Affected Party (as defined
in such Swap Contract) and, in either event, the Swap Termination Value owed by
such Loan Party or such Subsidiary as a result thereof is greater than the
Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of thirty (30) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all Obligations
arising under the Loan

 

71



--------------------------------------------------------------------------------

Documents, ceases to be in full force and effect; or any Loan Party or any other
Person contests in any manner the validity or enforceability of any provision of
any Loan Document; or any Loan Party denies that it has any or further liability
or obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or it becomes unlawful
for a Loan Party to perform any of its obligations under the Loan Documents; or

(k) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to the terms of the Loan Documents shall for any reason cease to create
a valid and perfected first priority Lien (subject to Permitted Liens) on the
Collateral purported to be covered thereby, or any Loan Party shall assert the
invalidity of such Liens; or

(l) Change of Control. There occurs any Change of Control.

If a Default shall have occurred under the Loan Documents, then such Default
will continue to exist until it either is cured (to the extent specifically
permitted) in accordance with the Loan Documents or is otherwise expressly
waived by Lender as determined in accordance with Section 10.01; and once an
Event of Default occurs under the Loan Documents, then such Event of Default
will continue to exist until it is expressly waived by the Lender, as required
hereunder in Section 10.01.

8.02 Remedies upon Event of Default.

If any Event of Default occurs and is continuing, the Lender may take any or all
of the following actions:

(a) declare any of the Commitments of the Lender to make Loans and L/C Credit
Extensions to be terminated, whereupon such commitments and obligation shall be
terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise all rights and remedies available to it under the Loan Documents or
applicable Law or equity;

provided, that, upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, the obligation of the Lender to make Loans and L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrowers to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Lender.

 

72



--------------------------------------------------------------------------------

8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Lender to pay fully all Secured Obligations then due
hereunder, any amounts received on account of the Secured Obligations shall,
subject to the provisions of Section 2.11, be applied to the Secured Obligations
in the order determined by the Lender in its sole discretion. Excluded Swap
Obligations with respect to any Loan Party shall not be paid with amounts
received from such Loan Party or its assets.

ARTICLE IX

CONTINUING GUARANTY

9.01 Guaranty.

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all of the Secured Obligations, whether
for principal, interest, premiums, fees, indemnities, damages, costs, expenses
or otherwise, arising hereunder or under any other Loan Document, any Secured
Cash Management Agreement or any Secured Hedge Agreement (including all
renewals, extensions, amendments, refinancings and other modifications thereof
and all costs, attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof) (for each Guarantor,
subject to the proviso in this sentence, its “Guaranteed Obligations”);
provided, that, (a) the Guaranteed Obligations of a Guarantor shall exclude any
Excluded Swap Obligations with respect to such Guarantor, and (b) the liability
of each Guarantor individually with respect to this Guaranty shall be limited to
an aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code of the United States or any comparable provisions of any applicable state
law. The Lender’s books and records showing the amount of the Obligations shall
be admissible in evidence in any action or proceeding, and shall be binding upon
each Guarantor, and conclusive for the purpose of establishing the amount of the
Secured Obligations. This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Secured Obligations or any
instrument or agreement evidencing any Secured Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Secured Obligations
which might otherwise constitute a defense to the obligations of the Guarantors,
or any of them, under this Guaranty, and each Guarantor hereby irrevocably
waives any defenses it may now have or hereafter acquire in any way relating to
any or all of the foregoing.

9.02 Rights of Lender.

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) subject to Section 10.01,
amend, extend, renew, compromise, discharge, accelerate or otherwise change the
time for payment or the terms of the Secured Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Secured Obligations; (c) apply such security and direct the order or manner of
sale thereof as the Lender in its sole discretion may determine; and (d) release
or substitute one or more of any endorsers or other guarantors of any of the
Secured Obligations. Without limiting the generality of the foregoing, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.

 

73



--------------------------------------------------------------------------------

9.03 Certain Waivers.

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of any Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of any Borrower or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of any Borrower or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against any Borrower or any other Loan Party, proceed against or exhaust
any security for the Secured Obligations, or pursue any other remedy in the
power of any Secured Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable Law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Secured Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Secured Obligations.

9.04 Obligations Independent.

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not any Borrower or any other
person or entity is joined as a party.

9.05 Subrogation.

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Secured Obligations and any amounts payable under this
Guaranty have been paid and performed in full and the Commitments are
terminated. If any amounts are paid to a Guarantor in violation of the foregoing
limitation, then such amounts shall be held in trust for the benefit of the
Secured Parties and shall forthwith be paid to the Secured Parties to reduce the
amount of the Secured Obligations, whether matured or unmatured.

9.06 Termination; Reinstatement.

This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of a Borrower or a Guarantor is made, or any
of the Secured Parties exercises its right of setoff, in respect of the Secured
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Secured

 

74



--------------------------------------------------------------------------------

Parties in their discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Laws or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this paragraph
shall survive termination of this Guaranty.

9.07 Stay of Acceleration.

If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or a
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Secured Parties after the occurrence of an Event of Default
that is continuing.

9.08 Condition of Borrowers.

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrowers and any other guarantor
such information concerning the financial condition, business and operations of
the Borrowers and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrowers or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

9.09 Appointment of RCI.

Each of the Loan Parties hereby appoints RCI to act as its agent for all
purposes of this Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith and agrees that (a) RCI
may execute such documents and provide such authorizations on behalf of such
Loan Parties as RCI deems appropriate in its sole discretion and each Loan Party
shall be obligated by all of the terms of any such document and/or authorization
executed on its behalf, (b) any notice or communication delivered by the Lender
to RCI shall be deemed delivered to each Loan Party, and (c) the Lender may
accept, and be permitted to rely on, any document, authorization, instrument or
agreement executed by RCI on behalf of each of the Loan Parties.

9.10 Right of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

9.11 Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation

 

75



--------------------------------------------------------------------------------

as may be needed by such Specified Loan Party from time to time to honor all of
its obligations under the Loan Documents in respect of such Swap Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article IX voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Secured Obligations have
been paid and performed in full. Each Loan Party intends this Section 9.11 to
constitute, and this Section 9.11 shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of, each Specified Loan Party for all purposes of the Commodity Exchange
Act.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Lender and
each Loan Party, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 10.02(b)), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or e-mail
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, to the address, fax number, e-mail address or telephone number
specified for the Borrowers or any other Loan Party or the Lender on Schedule
1.01(b).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in Section 10.02(b) shall be effective as provided in Section 10.02(b).

(b) Electronic Communications. Notices and other communications to the Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Lender. The Lender or the Borrowers may each, in their
discretion, agree to accept notices and other communications to them hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.

 

76



--------------------------------------------------------------------------------

Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement by the intended recipient (such
as by the “return receipt requested” function, as available, return email
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided, that, in each case, if such notice, email or other communication is
not sent during the normal business hours of the recipient, such notice, email
or communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

(c) Change of Address, Etc. Each of the Borrowers and the Lender may change its
address, fax number or telephone number or e-mail address for notices and other
communications hereunder by notice to the other parties hereto.

(d) Reliance by Lender. The Lender shall be entitled to rely and act upon any
notices (including telephonic or electronic notices, Loan Notices, Letter of
Credit Applications and Notices of Loan Prepayment) purportedly given by or on
behalf of any Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Lender and its Related Parties from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party. All telephonic notices to and
other telephonic communications with the Lender may be recorded by the Lender,
and each of the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by the Lender to exercise, and no delay by the Lender in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder or under any other Loan Document
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Lender and its Affiliates
(including the reasonable and documented fees, charges and disbursements of
counsel for the Lender), in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by the Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder, and
(iii) all out-of-pocket expenses incurred by the Lender (including the fees,
charges and disbursements of any counsel for the Lender), in

 

77



--------------------------------------------------------------------------------

connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.04, or (B) in connection with Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Lender and each Related Party of the Lender (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable and documented fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including any Borrower or any other Loan Party) arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto or thereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Lender to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by a Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to a Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided, that, such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (A) the
gross negligence or willful misconduct of such Indemnitee, or (B) a breach in
bad faith of such Indemnitee’s obligations under this Agreement or any other
Loan Document.

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in Section 10.04(b) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except for direct or actual damages
determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Indemnitee’s gross negligence or willful
misconduct.

(d) Payments. All amounts due under this Section 10.04 shall be payable not
later than ten (10) Business Days after demand therefor.

 

78



--------------------------------------------------------------------------------

(e) Taxes. The provisions of this Section 10.04 shall not apply with respect to
liability for taxes, which shall be subject to Section 3.01 (other than taxes
that represent losses arising from any non-Tax claim).

(f) Survival. The agreements in this Section 10.04 and the indemnity provisions
of Section 10.02(d) shall survive the termination of the Commitments and the
repayment, satisfaction or discharge of all the Obligations.

10.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrowers is made to the
Lender, or the Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.

10.06 Successors and Assigns.

This Agreement is binding on each Loan Party’s and the Lender’s successors and
assignees. Each Loan Party agrees that it may not assign this Agreement without
the Lender’s prior consent. The Lender may sell participations in or assign this
loan, and may exchange information about the Loan Parties with actual or
potential participants or assignees; provided, that, the consent of RCI (such
consent not to be unreasonably withheld or delayed), shall be required for any
assignment unless (a) an Event of Default has occurred and is continuing at the
time of such assignment, or (b) such assignment is to an Affiliate of the Lender
or an Approved Fund. If a participation is sold or the loan is assigned, the
purchaser will have the right of set-off against the Borrowers.

10.07 Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Affiliates, its auditors and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section 10.07(a), to (A) any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights and obligations under this Agreement, or (B) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to any Loan Party
and its obligations, this Agreement or

 

79



--------------------------------------------------------------------------------

payments hereunder, (vii) on a confidential basis to any rating agency in
connection with rating any Loan Party or its Subsidiaries or the credit
facilities provided hereunder, or (viii) with the consent of RCI or to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section 10.07(a), or (B) becomes available to the Lender or any
of its Affiliates on a nonconfidential basis from a source other than any Loan
Party. For purposes of this Section 10.07(a), “Information” means all
information received from any Loan Party or any Subsidiary relating to any Loan
Party or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Lender on a nonconfidential basis
prior to disclosure by any Loan Party or any Subsidiary; provided, that, in the
case of information received from any Loan Party or any Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 10.07(a) shall be considered to have complied with
its obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. In addition, the Lender may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Lender in connection with the administration of this Agreement,
the other Loan Documents and the Commitments.

(b) Press Releases. The Loan Parties and their Affiliates agree that they will
not in the future issue any press releases or other public disclosure using the
name of the Lender or its Affiliates or referring to this Agreement or any of
the Loan Documents without the prior written consent of the Lender, unless (and
only to the extent that) the Loan Parties or such Affiliate is required to do so
under law and then, in any event the Loan Parties or such Affiliate will consult
with such Person before issuing such press release or other public disclosure.

(c) Customary Advertising Material. The Loan Parties consent to the publication
by the Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Loan Parties.

10.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, the Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by the Lender or any such Affiliate to or for the credit or
the account of any Borrower or any other Loan Party against any and all of the
obligations of such Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to the Lender or its Affiliates,
irrespective of whether or not the Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Borrower or such Loan Party may be contingent or unmatured,
secured or unsecured, or are owed to a branch, office or Affiliate of the Lender
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness. The rights of the Lender and its Affiliates under this
Section 10.08 are in addition to other rights and remedies (including other
rights of setoff) that the Lender or its Affiliates may have. The Lender agrees
to notify RCI promptly after any such setoff and application, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

 

80



--------------------------------------------------------------------------------

10.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrowers. In
determining whether the interest contracted for, charged, or received by the
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the Lender,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Lender and when the Lender shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement or any other Loan Document, or any certificate delivered thereunder,
by fax transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document or certificate. Without limiting the foregoing, to the
extent a manually executed counterpart is not specifically required to be
delivered under the terms of any Loan Document, upon the request of any party,
such fax transmission or e-mail transmission shall be promptly followed by such
manually executed counterpart.

10.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Credit Extension, and shall continue in full force until the
Facility Termination Date.

10.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby, and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

81



--------------------------------------------------------------------------------

10.13 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE LENDER OR ANY RELATED
PARTY IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

82



--------------------------------------------------------------------------------

10.14 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

10.15 Subordination.

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including any obligation of any such other
Loan Party to the Subordinating Loan Party as subrogee of the Secured Parties or
resulting from such Subordinating Loan Party’s performance under the Guaranty,
to the payment in full in cash of all Obligations. If the Secured Parties so
request, any such obligation or indebtedness of any such other Loan Party to the
Subordinating Loan Party shall be enforced and performance received by the
Subordinating Loan Party as trustee for the Secured Parties and the proceeds
thereof shall be paid over to the Secured Parties on account of the Secured
Obligations, but without reducing or affecting in any manner the liability of
the Subordinating Loan Party under this Agreement. Without limitation of the
foregoing, so long as no Default has occurred and is continuing, the Loan
Parties may make and receive payments with respect to Intercompany Debt;
provided, that, in the event that any Loan Party receives any payment of any
Intercompany Debt at a time when such payment is prohibited by this
Section 10.15, such payment shall be held by such Loan Party, in trust for the
benefit of, and shall be paid forthwith over and delivered, upon written
request, to the Lender.

10.16 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a)(i) the services regarding this Agreement provided by the Lender and any
Affiliate thereof are arm’s-length commercial transactions between the
Borrowers, each other Loan Party and their respective Affiliates, on the one
hand, and the Lender and its Affiliates, on the other hand, (ii) each of the
Borrowers and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(iii) each Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b)(i) the Lender and its
Affiliates each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not,

 

83



--------------------------------------------------------------------------------

and will not be acting as an advisor, agent or fiduciary, for any Borrower, any
other Loan Party or any of their respective Affiliates, or any other Person, and
(ii) neither the Lender nor any of its Affiliates has any obligation to any
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the Lender
and its Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers, the other Loan Parties and
their respective Affiliates, and neither the Lender nor any of its Affiliates
has any obligation to disclose any of such interests to any Borrower, any other
Loan Party or any of their respective Affiliates. To the fullest extent
permitted by law, each Borrower and each other Loan Party hereby waives and
releases any claims that it may have against the Lender or any of its Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transactions contemplated hereby.

10.17 Electronic Execution.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Lender, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided, that, notwithstanding anything contained herein to
the contrary the Lender is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Lender
pursuant to procedures approved by it; provided, further, that, without limiting
the foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.

10.18 Joint and Several Liability of the Borrowers.

(a) Each of the Borrowers is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lender under
this Agreement, for the mutual benefit, directly and indirectly, of each of the
Borrowers and in consideration of the undertakings of each of the Borrowers to
accept joint and several liability for the obligations of each of them.

(b) Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrower with respect to the payment and
performance of all of the Secured Obligations arising under this Agreement and
the other Loan Documents, it being the intention of the parties hereto that all
the Secured Obligations shall be the joint and several obligations of each of
the Borrowers without preferences or distinction among them.

(c) If and to the extent that a Borrower shall fail to make any payment with
respect to any of the obligations hereunder as and when due or to perform any of
such obligations in accordance with the terms thereof, then in each such event,
the other Borrower will make such payment with respect to, or perform, such
obligation.

 

84



--------------------------------------------------------------------------------

(d) The obligations of each Borrower under the provisions of this Section 10.18
constitute full recourse obligations of such Borrower, enforceable against it to
the full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Agreement or any other circumstances
whatsoever.

(e) Each Borrower hereby agrees that the joint and several nature of its
obligations hereunder shall not be affected by any failure to give notice of
occurrence of any Default or Event of Default by the Lender, of any failure to
make demand for any payment under this Agreement, of any failure to give notice
of any action at any time taken or omitted by the Lender under or in respect of
any of the Secured Obligations hereunder, of any requirement of diligence or
delivery of any demands, notices and other formalities of every kind in
connection with this Agreement. Each Borrower hereby agrees that the joint and
several nature of its obligations hereunder will not be affected by (i) any
failure to deliver notices of, any extension or postponement of the time for the
payment of any of the Secured Obligations hereunder, (ii) the acceptance of any
partial payment thereon, (iii) any waiver, consent or other action or
acquiescence by the Lender at any time or times in respect of any default by any
Borrower in the performance or satisfaction of any term, covenant, condition or
provision of this Agreement, (iv) any and all other indulgences whatsoever by
the Lender in respect of any of the Secured Obligations hereunder, and (v) the
taking, addition, substitution or release, in whole or in part, at any time or
times, of any security for any of such Secured Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower agrees that the joint and several
nature of its obligations hereunder will not be affected by any other action or
delay in acting or any failure to act on the part of the Lender, including any
failure strictly or diligently to assert any right or to pursue any remedy or to
comply fully with applicable laws or regulations thereunder which might, but for
the provisions of this Section 10.18, afford grounds for terminating,
discharging or relieving such Borrower, in whole or in part, from any of its
obligations under this Section 10.18, it being the intention of each Borrower
that, so long as any of the Secured Obligations hereunder remain unsatisfied,
the obligations of such Borrower under this Section 10.18 shall not be
discharged except by performance and then only to the extent of such
performance. The obligations of each Borrower under this Section 10.18 shall not
be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any reconstruction or similar proceeding with respect to any Borrower or the
Lender. The joint and several liability of the Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of any Borrower or the Lender.

(f) The provisions of this Section 10.18 are made for the benefit of the Lender
and the other Secured Parties and their respective successors and assigns, and
may be enforced by any such Person from time to time against any of the
Borrowers as often as occasion therefor may arise and without requirement on the
part of the Lender first to marshal any of its claims or to exercise any of its
rights against any other Borrower or to exhaust any remedies available to it
against any other Borrower or to resort to any other source or means of
obtaining payment of any of the Secured Obligations or to elect any other
remedy. The provisions of this Section 10.18 shall remain in effect until the
Facility Termination Date. If at any time, any payment, or any part thereof,
made in respect of any of the Secured Obligations, is rescinded or must
otherwise be restored or returned by the Lender upon the insolvency, bankruptcy
or reorganization of any of the Borrowers, or otherwise, the provisions of this
Section 10.18 will forthwith be reinstated and in effect as though such payment
had not been made.

 

85



--------------------------------------------------------------------------------

(g) Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents or Swap Contracts or Cash Management Agreements, the
obligations of each Borrower hereunder shall be limited to an aggregate amount
equal to the largest amount that would not render its obligations hereunder
subject to avoidance under Section 548 of the Bankruptcy Code of the United
States or any comparable provisions of any applicable Debtor Relief Law.

10.19 Release of Guarantors.

If any Guarantor ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents, the Lender shall, upon request of RCI, at
RCI’s expense and upon delivery to the Lender by RCI of a certificate signed by
a Responsible Officer of RCI certifying that such transaction is permitted under
the Loan Documents, execute and deliver to the applicable Guarantor such
documents as such Guarantor may reasonably request to evidence the release of
such Guarantor from its obligations under the Guaranty.

10.20 USA PATRIOT Act Notice.

The Lender hereby notifies the Borrowers and the other Loan Parties that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “PATRIOT Act”), it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow the Lender to identify each Loan Party in accordance
with the PATRIOT Act. The Borrowers and the Loan Parties agree to, promptly
following a request by the Lender, provide all such other documentation and
information that the Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

86



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS:     RESOURCES CONNECTION, INC.,     a Delaware corporation     By:  

/s/ Herbert M. Mueller

   

Name:

  Herbert M. Mueller    

Title:

  Chief Financial Officer     RESOURCES CONNECTION LLC,     a Delaware limited
liability company     By:   Resources Connection, Inc.,       its sole member  
  By:  

/s/ Herbert M. Mueller

    Name:   Herbert M. Mueller     Title:   Chief Financial Officer GUARANTORS:
    RESOURCES HEALTHCARE SOLUTIONS LLC,     a Delaware limited liability company
    By:  

/s/ Herbert M. Mueller

    Name:   Herbert M. Mueller     Title:   Manager     RGP PROPERTY LLC,     a
Delaware limited liability company     By:   Resources Connection, Inc.,      
its sole member     By:  

/s/ Herbert M. Mueller

    Name:   Herbert M. Mueller     Title:   Chief Financial Officer     SITRICK
BRINCKO GROUP, LLC,     a Delaware limited liability company     By:   Resources
Connection, Inc.,       its Manager     By:  

/s/ Herbert M. Mueller

    Name:   Herbert M. Mueller     Title:   Chief Financial Officer



--------------------------------------------------------------------------------

LENDER:    

BANK OF AMERICA, N.A.,

as Lender

    By:   /s/ Angel Sutoyo     Name:   Angel Sutoyo     Title:   Senior Vice
President



--------------------------------------------------------------------------------

EXHIBIT A

[Form of] Compliance Certificate

Financial Statement Date:                     , 20     (the “Financial Statement
Date”)

 

TO: Bank of America, N.A., as Lender

 

RE: Credit Agreement, dated as of October 17, 2016, by and among Resources
Connection, Inc., a Delaware corporation (“RCI”), Resources Connection LLC, a
Delaware limited liability company, the Guarantors party thereto, and Bank of
America, N.A., as Lender (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement)

 

DATE:                                          

 

 

The undersigned Responsible Officer1 hereby certifies as of the date hereof that
[he][she] is the                                          
                            of RCI, and that, as such, [he][she] is authorized
to execute and deliver this Compliance Certificate (this “Certificate”) to the
Lender on the behalf of RCI and the other Loan Parties, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. RCI has delivered the year-end audited financial statements required by
Section 6.01(a) of the Credit Agreement for the fiscal year of RCI ended as of
the Financial Statement Date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. RCI has delivered the unaudited financial statements required by
Section 6.01(b) of the Credit Agreement for the fiscal quarter of RCI ended as
of the Financial Statement Date. Such financial statements fairly present the
financial condition, results of operations, shareholders’ equity and cash flows
of RCI and its Subsidiaries, subject only to normal year-end and audit
adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under [his][her] supervision, a
detailed review of the transactions and financial condition of RCI and its
Subsidiaries during the accounting period covered by such financial statements.

3. A review of the activities of RCI and its Subsidiaries during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period RCI and its Subsidiaries performed
and observed all their obligations under the Loan Documents, and

[select one:]

 

 

1  This certificate should be from the chief executive officer, chief financial
officer, or chief accounting officer of RCI.



--------------------------------------------------------------------------------

[to the knowledge of the undersigned, during such fiscal period each of RCI and
its Subsidiaries performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

[—or—]

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4. The financial covenant analyses and information relating to the calculation
of the financial covenants set forth in Section 7.11 of the Credit Agreement as
set forth on Schedule A attached hereto are true and accurate on and as of the
last day of the Measurement Period to which it relates.

5. Attached hereto as Schedule B is a copy of management’s discussion and
analysis with respect to such financial statements delivered concurrently
herewith.

6. Attached hereto as Schedule C is a listing of (a) all applications with the
United States Patent and Trademark Office or the United States Copyright Office
by any Loan Party, if any, for any Intellectual Property made since the date of
the most recently delivered Compliance Certificate (or, in the case of the first
Compliance Certificate, the Closing Date), (B) all issuances of registrations or
letters on existing applications with the United States Patent and Trademark
Office or the United States Copyright Office by any Loan Party, if any, for any
Intellectual Property received since the date of the most recently delivered
Compliance Certificate (or, in the case of the first Compliance Certificate, the
Closing Date), and (C) all material licenses relating to any Intellectual
Property (other than (x) non-exclusive outbound licenses to customers of the
Loan Parties in the ordinary course of business, and (y) licenses of
over-the-counter software that is commercially available to the public) so long
as such Intellectual Property has been registered with the United States Patent
and Trademark Office, the United States Copyright Office entered into by any
Loan Party since the date of the most recently delivered Compliance Certificate
(or, in the case of the first Compliance Certificate, the Closing Date).

7. Attached hereto as Schedule D is the updated insurance binder or other
evidence of insurance for any insurance coverage of any Loan Party that was
renewed, replaced or modified during the period covered by this Certificate.

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

The undersigned Responsible Officer of RCI has caused this Certificate to be
executed as of the date written above.

 

RESOURCES CONNECTION, INC.,

a Delaware corporation

By:    

Name:

Title:



--------------------------------------------------------------------------------

Schedule A

Financial Statement Date:                     , 20__

Computation of Financial Covenants

Capitalized terms used but not defined herein have the meanings set forth in the
Credit Agreement. In the event of conflict between the provisions and formulas
set forth in this Schedule A and the provisions and formulas set forth in the
Credit Agreement, the provisions and formulas of the Credit Agreement shall
prevail.

 

1. Consolidated Total Leverage Ratio

 

  (a) Consolidated Funded Indebtedness as of such date:

 

  (i)   Funded Indebtedness of RCI and its Subsidiaries on a Consolidated basis
(without duplication):

 

(A)   all obligations for borrowed money, whether current or long-term
(including the Obligations) and all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments     
$                    (B)   all purchase money Indebtedness     
$                    (C)   the principal portion of all obligations under
conditional sale or other title retention agreements relating to property
purchased by any Person or any Subsidiary thereof (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business)      $                    (D)   all
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments2   
  $                    (E)   all obligations in respect of the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than ninety
(90) days after the date on which such trade account payable was created),
including any Earn Out Obligations      $                   

 

2  The amount of any direct obligation arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments shall be the maximum amount available to be
drawn thereunder.



--------------------------------------------------------------------------------

(F)   all Attributable Indebtedness      $                    (G)   all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interests in such Person or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends      $                    (H)   all Funded Indebtedness of other
Persons secured by (or for which the holder of such Funded Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on, or
payable out of the proceeds of production from, property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed   
  $                    (I)   all Guarantees with respect to Funded Indebtedness
of the types specified in items (A) through (H) above of another Person     
$                    (J)   all Funded Indebtedness of the types referred to in
items (A) through (I) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Person is a general partner or joint venturer, except to the extent
that such Funded Indebtedness is expressly made non-recourse to such Person     
$                   

 

  (ii)   Consolidated Funded Indebtedness

 

[(a)(i)(A) + (a)(i)(B) + (a)(i)(C) + (a)(i)(D) + (a)(i)(E) + (a)(i)(F) +
(a)(i)(G) + (a)(i)(H) + (a)(i)(I) + (a)(i)(J)]

     $                      

 

  (b) Consolidated EBITDA for the most recently completed Measurement Period:

 

(i)

 

Consolidated Net Income

 

The following, without duplication, to the extent deducted in calculating such
Consolidated Net Income:

     $                       (ii)   Consolidated Interest Charges for such
period      $                       (iii)   the provision for federal state,
local and foreign income taxes payable for such period      $                   
  



--------------------------------------------------------------------------------

(iv)   depreciation and amortization expense for such period     
$                    (v)   any non-cash expense, loss or charge (including
(x) any non-cash stock based compensation expense, and (y) any non-cash expenses
related to goodwill and trademark impairment, in each case, for such period)
which does not represent a cash item in such period or any future period     
$                    (vi)   any losses during such period resulting from the
disposition of any assets of RCI or any Subsidiary outside the ordinary course
of business (in an amount reasonably acceptable to the Lender)     
$                    (vii)   fees and expenses incurred in such period in
connection with the consummation of the Transactions      $                   
(viii)   fees and expenses for such period incurred in connection with any
Permitted Acquisition, whether or not such Permitted Acquisition is consummated,
so long as such fees and expenses are incurred not more than twelve (12) months
after such Permitted Acquisition      $                    (ix)   the amount of
net cost savings and operating expense reductions, in each case, with respect to
account compensation expenses, occupancy costs, rental expenses and other
quantifiable and verifiable cost and expense items, in each case, for such
period and projected by RCI in good faith to be realized as a result of
Permitted Acquisitions after the Closing Date, net of the amount of actual
benefits realized during such period3      $                    (x)   non-cash
accruals or reserves for such period with respect to Earn Out Obligations (it
being understood that any cash payment in respect thereof, or any reversal
thereof, in any future period shall be subtracted from Consolidated EBITDA in
accordance with clause (xiii) below)      $                   

 

3  Provided, that, (A) in the Compliance Certificate required to be delivered
pursuant to Section 6.02 of the Credit Agreement, RCI shall certify that such
cost savings and operating expense reductions (x) are reasonably anticipated to
be realized within twelve (12) months after the consummation of the Permitted
Acquisition which is expected to result in such cost savings or operating
expense reductions, and (y) are factually supportable as determined in good
faith by RCI, (B) no cost savings or operating expense reductions shall be added
pursuant to this clause to the extent duplicative of any amounts otherwise added
to, or included in, Consolidated Net Income, whether through a pro forma
adjustment or otherwise, for such period, and (C) projected amounts (that are
not yet realized) may no longer be added in calculating Consolidated EBITDA
pursuant to this clause to the extent occurring more than four (4) full fiscal
quarters after the applicable Permitted Acquisition.



--------------------------------------------------------------------------------

  The following, without duplication, to the extent included in calculating such
Consolidated Net Income:    (xi)   all non-cash income or gains for such period
     $                    (xii)   any gains during such period resulting from
the disposition of any assets of RCI or any Subsidiary outside the ordinary
course of business      $                    (xiii)   any cash payment in such
period in respect of, or any reversal of, any accrual or reserve added back to
Consolidated EBITDA in a prior period pursuant to clause (x) above     
$                   

(xiv)

 

Consolidated EBITDA4

[(b)(i) + (b)(ii) + (b)(iii) + (b)(iv) + (b)(v) + (b)(vi) + (b)(vii) + (b)(viii)
+ (b)(ix) + (b)(x) – (b)(xi) – (b)(xii) – (b)(xiii)]

     $                   

 

  (c) Consolidated Total Leverage Ratio

[(a)(ii) / (b)(xiv)]                      :1.0    Compliance with
Section 7.11(a) of the Credit Agreement:              Y ☐    N ☐   

 

4  The aggregate amount added back pursuant to clauses (viii) and (ix) for any
period shall not exceed five percent (5%) of Consolidated EBITDA for such period
prior to giving effect to all such add-backs for such period.



--------------------------------------------------------------------------------

2. Consolidated Fixed Charge Coverage Ratio

 

(a)    Consolidated EBITDA for the Measurement Period most recently ended

         [1.(b)(xiv) above]

     $                       

(b)    Consolidated Capital Expenditures for such period

     $                       

(c)    Consolidated Cash Taxes for such period

     $                       

(d)    the current portion of long term Indebtedness as of such date, calculated
in accordance with GAAP

     $                       

(e)    Consolidated Interest Charges paid in cash for the Measurement Period
most recently ended5

     $                       

(f)     all Restricted Payments made in cash (other than Restricted Payments
permitted by Section 7.06(c) of the Credit Agreement, and (y) share repurchases
made by any Borrower or any Subsidiary in the twelve (12)-month period ended as
of the Closing Date) for such period

     $                       

(g)    Consolidated Fixed Charge Coverage Ratio

         [((a) – (b) – (c)) / ((d) + (e) + (f))]

     _______:1.0    Compliance with Section 7.11(b) of the Credit
Agreement:              Y ☐  N ☐   

 

5  For purposes of calculating the Consolidated Fixed Charge Coverage Ratio, for
any calculation of Consolidated Interest Charges occurring prior to the one-year
anniversary of the Closing Date, actual cash Consolidated Interest Charges from
the Closing Date through the applicable fiscal quarter end shall be annualized
for purposes of calculating the cash portion of Consolidated Interest Charges
for the relevant Measurement Period.



--------------------------------------------------------------------------------

Schedule B

Management’s Discussion and Analysis



--------------------------------------------------------------------------------

Schedule C

Intellectual Property



--------------------------------------------------------------------------------

Schedule D

Insurance



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

EXISTING LETTERS OF CREDIT

 

Loan Party

   Letter of Credit
Number      Issuance
Date    Expiry Date   

Beneficiary

   Amount (U.S. Dollars)  

Resources Connection, Inc.

     00000003077659       10/11/2005    2/28/2017    Carnegie Center Association
   $ 16,704.63   

Resources Connection, Inc.

     00000003082296       6/5/2006    6/30/2017    Bank of America, N.A.    $
288,283.16   

Resources Connection, Inc.

     00000003082297       6/5/2006    6/30/2017    Bank of America, N.A.    $
14,897.80   

Resources Connection, Inc.

     00000003101472       1/20/2010    9/30/2017    O’Melveny & Myers LLP    $
531,434.69   

Resources Connection, Inc.

     00000003118450       11/21/2011    11/22/2016    Bank of America, N.A.    $
139,588.65   

Resources Connection, Inc.

     00000003130006       1/15/2014    11/30/2016    Bank of America, N.A.    $
103,140.63   

Resources Connection, Inc.

     00000068126453       6/17/2016    7/30/2017    FPG Colonnade, LP    $
28,841.04   

Resources Connection, Inc.

     00000068126477       6/21/2016    7/30/2017    Bank of America, N.A.    $
37,017.97   



--------------------------------------------------------------------------------

SCHEDULE 1.01(b)

CERTAIN ADDRESSES FOR NOTICES

BORROWER:

Resources Connection, Inc.

17101 Armstrong Avenue

Irvine, California 92614

Attn: Herbert M. Mueller

Email: herb.mueller@rgp.com

Phone: 714-430-6500

Website: http://www.rgp.com

with a copy to:

O’Melveny & Myers LLP

610 Newport Center Drive, 17th Floor

Newport Beach, California 92660

Attention: Mark D. Peterson

Email: mpeterson@omm.com

LENDER:

Bank of America, N.A.

520 Newport Center Dr., Suite 1150

Newport Beach, CA 92660

Attn: Angel Sutoyo, Senior Vice President, Senior Credit Products Officer

Email: angel.sutoyo@baml.com

Phone: 949-287-0403



--------------------------------------------------------------------------------

SCHEDULE 5.10

INSURANCE

 

Type of Insurance

  

Carrier

   Policy #      Expiration
Date      Amount      Deductible   General Liability (casualty, terrorism,
business interruption)    Federal Insurance Company      35818696        
6/1/2017       $ 1,000,000/$2,000,0000         N/A    Property    Federal
Insurance Company      35818696         6/1/2017       $ 47,001,697       $
10,000   



--------------------------------------------------------------------------------

SCHEDULE 5.12(d)

PENSION PLANS

None.



--------------------------------------------------------------------------------

SCHEDULE 5.19

RESPONSIBLE OFFICERS

Resources Connection, Inc. (in its own capacity, in its capacity as member of
Resources Connection LLC and RGP Property LLC and in its capacity as manager of
Sitrick Brincko Group, LLC)

Interim CEO & President: Kate W. Duchene

Chief Financial Officer: Herbert M. Mueller

Chief Accounting Officer: John D. Bower

Secretary: Michelle Gouvion

Resources Healthcare Solutions LLC

Manager: Kate W. Duchene

Manager: Herbert M. Mueller



--------------------------------------------------------------------------------

SCHEDULE 5.20(a)

SUBSIDIARIES, JOINT VENTURES, PARTNERSHIPS AND OTHER EQUITY INVESTMENTS

 

Subsidiary

  

Owner

  

Number of
Shares of
Each Class
of Equity
Outstanding

  

Percentage of
Outstanding
Shares
owned by a
Loan Party
or Subsidiary

 

Class or Nature
of Such Equity
Interests

Resources Connection LLC    Resources Connection, Inc.    N/A    100%   Voting
Interests Resources Healthcare Solutions LLC    Resources Connection, Inc.   
N/A    100%   Voting Interests RGP Property LLC    Resources Connection, Inc.   
N/A    100%   Voting Interests Sitrick Brincko Group, LLC    Resources
Connection, Inc.    N/A    100%   Voting Interests Resources Global
Professionals, Inc.    Resources Connection, Inc.    100    100%   Voting
Interests Resources Global Professionals (Belgium) NV    Resources Connection,
Inc.    23,628    99.99%   Voting Interests    Resources Management & Finance
B.V.       0.01%   Voting Interest Resources Global Professionals (Denmark) AS
   Resources Connection, Inc.    5,000    100%   Voting Interests Resources
Global Professionals (France) SAS    RGP (Europe) B.V.    N/A    100%   Voting
Interests Resources Global Professionals (Germany) GmbH    Resources Connection,
Inc.    1    100%   Voting Interests Resources Global Professionals (Ireland)
Ltd.    Resources Connection, Inc.    250    100%   Voting Interests Resources
Global Professionals (Italy) SRL    Resources Global Professionals (Europe) B.V
   N/A    100%   Voting Interests Resources Global Professionals (Luxembourg)
S.á. r.l.    Resources Global Professionals (Belgium) NV    N/A    100%   Voting
Interests Resources Global Professionals Holdings B.V.    Resources Connection,
Inc.    18,000    100%   Voting Interests



--------------------------------------------------------------------------------

Subsidiary

  

Owner

  

Number of
Shares of
Each Class
of Equity
Outstanding

  

Percentage of
Outstanding
Shares
owned by a
Loan Party
or Subsidiary

 

Class or Nature
of Such Equity
Interests

Resources Global Professionals (Europe) B.V.    Resources Global Professionals
Holdings B.V.    N/A    100%   Voting Interests Resources Management & Finance
B.V.    Resources Global Professionals (Europe) B.V.    N/A    100%   Voting
Interests Resources Pension & Risk B.V.    Resources Management & Finance B.V.
   N/A    100%   Voting Interests Resources Global Professionals (Norway) AS   
Resources Connection, Inc.    59    100%   Voting Interests M&D Selection AB   
Resources Connection, Inc.    N/A    100%   Voting Interests Resources Global
Professionals Sweden AB    Resources Connection, Inc.    547    100%   Voting
Interests Resources Global Professionals (Switzerland) GmbH    Resources Global
Professionals (Europe) B.V.    N/A    100%   Voting Interests Compliance.co.uk
Ltd    Resources Connection, Inc.    67,136    100%   Voting Interests Resources
Compliance (UK) Ltd    Compliance.co.uk Ltd    N/A    100%   Voting Interests
Resources Connection (UK) Ltd    Resources Global Professionals Holdings B.V.   
N/A    100%   Voting Interests Resources Connection Australia Pty Ltd.   
Resources Connection, Inc.    12,886    100%   Voting Interests Resources Global
Enterprise Consulting (Beijing) Co.    Resources Connection, Inc.    N/A    100%
  Voting Interests Resources Global Professionals (HK) Limited    Resources
Connection, Inc.    14,574,463    99.97%   Voting Interests    Resources
Connection LLC       0.03%   Voting Interests Resources Global Professionals
(India) Private Ltd.    Resources Connection, Inc.    9,999    99.99%   Voting
Interests    Resources Connection (UK) Ltd       0.01%   Voting Interests
Resources Global Professionals Japan K.K.    Resources Connection, Inc.    200
   100%   Voting Interests Resources Global Professionals (Korea) Ltd.   
Resources Connection, Inc.    94,210    100%   Voting Interests



--------------------------------------------------------------------------------

Subsidiary

  

Owner

  

Number of
Shares of
Each Class
of Equity
Outstanding

  

Percentage of
Outstanding
Shares
owned by a
Loan Party
or Subsidiary

 

Class or Nature
of Such Equity
Interests

Resources Global Professionals (Singapore) Pte. Ltd.    Resources Connection,
Inc.    100,000    100%   Voting Interests Resources Connection Taiwan, Ltd.   
Resources Connection, Inc.    23,970    70.5%   Voting Interests    Resources
Connection LLC       29.5%   Voting Interests Resources Connection Mexico S de
RL de CV    Resources Connection, Inc.    N/A    39.4%   Voting Interests   
Resources Connection LLC       60.6%   Voting Interests Resources Management
Mexico S de RL de CV    Resources Connection, Inc.    N/A    8.4%   Voting
Interests    Resources Connection LLC       91.6%   Voting Interests



--------------------------------------------------------------------------------

SCHEDULE 5.20(b)

LOAN PARTIES

 

Legal Name

  

Prior Names

   Jurisdiction of
Organization    Type Of
Organization  

Address Of Chief
Executive Office

  

U.S. Federal
Taxpayer
Identification
Number

  

Organization
Identification
Number

Resources Connection, Inc.    NONE    DE    Corporation  

17101 Armstrong Ave.,

Irvine, CA 92614

   33-0832424    2967277 Resources Connection LLC    NONE    DE    LLC  

17101 Armstrong Ave.,

Irvine, CA 92614

   51-0377920    2667726 Resources Healthcare Solutions LLC    NONE    DE    LLC
 

17101 Armstrong Ave.,

Irvine, CA 92614

   32-0496967    5101972 RGP Property LLC    NONE    DE    LLC  

17101 Armstrong Ave.,

Irvine, CA 92614

   20-3517313    4033697 Sitrick Brincko Group, LLC    NONE    DE    LLC  

17101 Armstrong Ave.,

Irvine, CA 92614

   27-1263368    4752178



--------------------------------------------------------------------------------

SCHEDULE 5.21(b)

INTELLECTUAL PROPERTY

Resources Connection LLC - Trademark Registrations

 

Mark

   Reg. No.      Reg. Date  

PAVISSE

     4602191         09/09/14   

CONSULTING. FROM THE INSIDE OUT.

     4136604         05/01/12   

Resources Connection LLC - Copyright Registrations

 

Title

   Reg. No.      Reg. Date  

Changes from the inside out.

     TX0006611764         04/09/07   

Your career opportunity : become a global professional.

     TX0006611044         04/03/07   

Resources Connection, Inc. - Trademark Registrations

 

Mark

   Reg. No.      Reg. Date  

RGP SEARCH and Design

     4649841         12/02/14   

RGP LEGAL and Design

     4649840         12/02/14   

RGP HEALTHCARE and Design

     4649839         12/02/14   

RGP CONSULTING. FROM THE INSIDE OUT. and Design

     4649838         12/02/14   

RGP and Design

     4649837         12/02/14   

RESOURCES GLOBAL PROFESSIONALS

     4649836         12/02/14   

RESOURCES GLOBAL PROFESSIONALS

     3298841         09/25/07   

POLICYIQ

     2850616         06/08/04   

 



--------------------------------------------------------------------------------

SCHEDULE 5.21(c)

DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS

Deposit Accounts:

 

Entity

 

Bank

 

Type

 

Account Name

  Account Number     Type

Resources

Connection LLC

  Bank of America   Checking  

Resources

Connection LLC

    Cash Equivalents

Resources

Connection, Inc.

  Bank of America   Checking  

Resources

Connection Inc

    Cash Equivalents

Resources

Connection, Inc.

  Bank of America   Checking   RGP Property LLC     Cash Equivalents Sitrick And
Company   Citi National Bank   Primary Checking   Sitrick Brincko Group, LLC    
Cash Equivalents

Resources

Connection, Inc.

  Merrill Lynch   MMF & Comm Paper   Resources Connection, Inc.     Cash
Equivalents

Resources

Connection LLC

  Bank of America   ZBA - AP Account  

Resources

Connection LLC

    Excluded Accounts

Resources

Connection LLC

  Bank of America   ZBA - Flex Spending  

Resources

Connection LLC

    Excluded Accounts

Resources

Connection LLC

  Bank of America   ZBA - Payroll  

Resources

Connection LLC

    Excluded Accounts

Resources

Connection LLC

  East West Bank   Business Checking  

Resources

Connection LLC

    Excluded Accounts

Resources

Connection, Inc.

  HomeStreet Bank   CD - matures 10/23/16  

Resources

Connection INC

    Excluded Accounts

Resources

Connection LLC

  JPMorgan Chase   Self Funded Medical   RGP Medical Plan     Excluded Accounts

Resources

Connection LLC

  JPMorgan Chase   Self Funded Medical  

Resources

Connection INC

    Excluded Accounts

Resources

Connection LLC

  JPMorgan Chase   Self Funded Medical   RGP Dental Plan     Excluded Accounts



--------------------------------------------------------------------------------

Securities Accounts:

Detail of Merrill Lynch holdings:

 

Merrill Lynch

   MMF    Blackrock Liquidity FEDCL Ins MMF

Merrill Lynch

   MMF    Merrill Lynch MMF

Merrill Lynch

   Commercial
Paper    Toyota Motor Credit Corp

Merrill Lynch

   Commercial
Paper    Exxon Mobil Corp

Merrill Lynch

   Commercial
Paper    General Electric      



--------------------------------------------------------------------------------

SCHEDULE 5.21(d)

PROPERTIES

Owned:

 

RGP Properties LLC

   17101 Armstrong, Entire Building    Irvine, CA 92614

Leased:

 

Loan Party

  

Street Address

  

City, State, Zip Code

Resources Connection LLC    15301 North Dallas Parkway, 1050    Addison, TX
75001 Resources Connection LLC    Six Concourse Parkway, 1500    Atlanta, GA
30328 Resources Connection LLC    One Post Office Square, 36th Floor    Boston,
MA 02109 Resources Connection LLC    227 W. Trade Street, 1930    Charlotte, NC
28202 Resources Connection LLC    333 W. Wacker Drive, 2850    Chicago, IL 60606
Resources Connection LLC    312 Walnut Street, 2450    Cincinnati, OH 45202
Resources Connection LLC    200 Public Square, 2010    Cleveland, OH 44114
Resources Connection LLC    Two Miranova Place, 200    Columbus, OH 43215-5098
Resources Connection LLC    144 Emeryville Drive, 320    Cranberry Township, PA
16066 Resources Connection LLC    1200 17th Street, 600    Denver, CO 80202
Resources Connection LLC    1200 17th Street. 540    Denver, CO 80202 Resources
Connection LLC    3470 NW 82nd Avenue, Suite 870    Doral, FL 33122 Resources
Connection LLC    100 NE 3rd Ave., 780    Ft. Lauderdale, FL 33301 Resources
Connection LLC    90 State House Square, 10th Floor    Hartford, CT 06103
Resources Connection LLC    737 Bishop Street, 1470    Honolulu, HI 96813
Resources Connection LLC    2700 Post Oak Blvd., 1600    Houston, TX 77056
Resources Connection LLC    111 Monument Circle, 3900    Indianapolis, IN 46204



--------------------------------------------------------------------------------

Resources Connection LLC    1100 Walnut Street, 1750    Kansas City, MO 64106
Resources Connection LLC    3753 / 3763 Howard Hughes Parkway, 140    Las Vegas,
NV 89169 Resources Connection LLC    1000 Wilshire Blvd., 1600    Los Angeles,
CA 90017 Resources Connection LLC    8405 Greensboro Drive, 900    McLean, VA
22102 Resources Connection LLC    100 E. Wisconsin Avenue, 1630    Milwaukee, WI
53202 Resources Connection LLC    901 Marquette Avenue, 1650    Minneapolis, MN
55402 Resources Connection LLC    901 Marquette Avenue, Suite 1675   
Minneapolis, MN 55402 Resources Connection LLC    3100 West End Ave., 850   
Nashville, TN 37203 Resources Connection LLC    7 Times Square, 2600    New
York, NY 10036 Resources Connection LLC    One Mid America Plaza, Suite 1010   
Oakbrook Terrace, IL 60181 Resources Connection LLC    8 Campus Drive, 2nd Floor
   Parsippany, NJ 07054 Resources Connection LLC    2005 Market Street, 1020   
Philadelphia, PA 19103 Resources Connection LLC    One PPG Place, 1670   
Pittsburg, PA 15222 Resources Connection LLC    601 SW Second Avenue, 1540   
Portland, OR 97204 Resources Connection LLC    105 Carnegie Center. 1st Floor   
Princeton, NJ 08540 Resources Connection LLC    2901 Douglas Blvd., 200   
Roseville, CA 95661 Resources Connection LLC    2901 Douglas Blvd., 200A   
Roseville, CA 95661 Resources Connection LLC    100 N.E. Loop 410, 650    San
Antonio, TX 78216 Resources Connection LLC    4747 Executive Drive, 1020    San
Diego, CA 92121 Resources Connection LLC    90 New Montgomery Street. 1301   
San Francisco, CA 94105-3405 Resources Connection LLC    3979 Freedom Circle
Drive, 550    Santa Clara, CA 95054 Resources Connection LLC    16427 North
Scottsdale Road, 350    Scottsdale, AZ 85254 Resources Connection LLC    601
Union Street, 400    Seattle, WA 98101 Resources Connection LLC    1000 Town
Center, 975    Southfield. MI 48075 Resources Connection LLC    300 Atlantic
Street, Suite 502    Stamford, CT 06901 Resources Connection LLC    101 East
Kennedy Blvd., 1150    Tampa, FL 33602 Resources Connection LLC    320 Boston
Ave., 1801    Tulsa, OK 74103 Resources Connection LLC    2175 N. California
Blvd., 835    Walnut Creek, CA 94596 Resources Connection LLC    21700 Oxnard
Street, 1050    Woodland Hills, CA 91367 Sitrick Brincko Group, LLC    11999 San
Vicente Blvd., PH    Los Angeles, CA 90049

 



--------------------------------------------------------------------------------

SCHEDULE 5.21(e)

MATERIAL CONTRACTS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING LIENS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.02

EXISTING INDEBTEDNESS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.03

EXISTING INVESTMENTS

None.



--------------------------------------------------------------------------------

EXHIBIT B

[Form of] Joinder Agreement

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [                    ,
            ], is by and among [                                , a
                            ] (the “Subsidiary Guarantor”), Resources
Connection, Inc., a Delaware corporation (“RCI”), Resources Connection LLC, a
Delaware limited liability company (“RCL” and together with RCI, the “Borrowers”
and each a “Borrower”), and Bank of America, N.A., as lender (in such capacity,
the “Lender”), under that certain Credit Agreement, dated as of October 17, 2016
(as amended, modified, extended, restated, replaced, or supplemented from time
to time, the “Credit Agreement”), by and among the Borrowers, the Guarantors
party thereto and the Lender. Capitalized terms used herein but not otherwise
defined shall have the meanings provided in the Credit Agreement.

The Loan Parties are required by Section 6.13 of the Credit Agreement to cause
the Subsidiary Guarantor to become a “Guarantor” thereunder.

Accordingly, the Subsidiary Guarantor and the Borrowers hereby agree as follows
with the Lender, for the benefit of the Secured Parties:

1. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to and a “Guarantor” under the Credit Agreement and shall have all of the
rights and obligations of a Guarantor thereunder as if it had executed the
Credit Agreement and the other Loan Documents as a Guarantor. The Subsidiary
Guarantor hereby ratifies, as of the date hereof, and agrees to be bound by, all
representations and warranties, covenants and other terms, conditions and
provisions of the Credit Agreement and the other Loan Documents applicable to it
as a Guarantor. Without limiting the generality of the foregoing terms of this
Paragraph 1, the Subsidiary Guarantor hereby guarantees, jointly and severally
together with the other Guarantors, the prompt payment of the Secured
Obligations in accordance with Article IX of the Credit Agreement.

2. The Subsidiary Guarantor and each Borrower hereby agree that all of the
representations and warranties contained in the Credit Agreement or any other
Loan Document, or which are contained in any document furnished at any time
under or in connection therewith, are true and correct in all material respects
(and in all respects if any such representation or warranty is already qualified
by materiality or reference to Material Adverse Effect) on and as of the date of
this Agreement, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (and in all respects if any such representation or
warranty is already qualified by materiality or reference to Material Adverse
Effect) as of such earlier date, and except that for purposes of this Agreement,
the representations and warranties contained in Sections 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent deliverables
furnished pursuant to Section 6.01(a) or (b), respectively, of the Credit
Agreement.

3. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to the Security Agreement, and shall have all the rights and obligations
of an “Obligor” (as such term is defined in the Security Agreement) thereunder
as if it had executed the Security Agreement. The Subsidiary Guarantor hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions applicable to it as a Obligor contained in the
Security Agreement. Without limiting the generality of the foregoing terms of
this Paragraph 3, the Subsidiary Guarantor hereby grants to the Lender, for the
benefit of the Secured Parties, a continuing security interest in, and a right
of set off against any and all right, title and interest of the Subsidiary
Guarantor in and to the Collateral (as such term is defined in the Security
Agreement) of the Subsidiary Guarantor.



--------------------------------------------------------------------------------

4. The Subsidiary Guarantor acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto and each
other Loan Document and the schedules and exhibits thereto. The Subsidiary
Guarantor hereby represents and warrants to the Lender, for the benefit of the
Secured Parties, that:

(a) Set forth on Schedule 1 attached hereto are Responsible Officers of the
Subsidiary Guarantor, holding the offices indicated next to their respective
names, as of the date of this Agreement, and such Responsible Officers are the
duly elected and qualified officers of the Subsidiary Guarantor and are duly
authorized to execute and deliver, on behalf of the Subsidiary Guarantor, this
Agreement and the other Loan Documents to which the Subsidiary Guarantor is a
party.

(b) Set forth on Schedule 2 attached hereto is the following information which
is true and complete in all respects as of the date of this Agreement: (i) a
complete and accurate list of all Subsidiaries, joint ventures and partnerships
and other equity investments of the Subsidiary Guarantor, (ii) the number of
shares of each class of Equity Interests in each Subsidiary of the Subsidiary
Guarantor outstanding, (iii) the number and percentage of outstanding shares of
each class of Equity Interests owned by the Subsidiary Guarantor (and an
indication as to whether such outstanding shares are represented by
certificates), and (iv) the class or nature of such Equity Interests (i.e.
voting, non-voting, preferred, etc.). The outstanding Equity Interests in all
Subsidiaries of the Subsidiary Guarantor are validly issued, fully paid and
non-assessable and are owned free and clear of all Liens. There are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to the Equity Interests of
the Subsidiary Guarantor or any Subsidiary of the Subsidiary Guarantor, except
as contemplated in connection with the Loan Documents.

(c) Set forth on Schedule 3 attached hereto is the following information with
respect to the Subsidiary Guarantor which is true and complete in all respects
as of the date of this Agreement: (i) exact legal name, (ii) any former legal
names in the four (4) months prior to the date of this Agreement, (iii) the
jurisdiction of incorporation or organization, as applicable, (iv) type of
organization, (v) address of its chief executive office (and, if different, its
principal place of business), (vi) U.S. federal taxpayer identification number,
and (vii) organization identification number.

(d) Set forth on Schedule 4 attached hereto is a list of all Intellectual
Property registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office and owned by the
Subsidiary Guarantor as of the date of this Agreement. Except for such claims
and infringements that could not reasonably be expected to have a Material
Adverse Effect, no claim has been asserted and is pending by any Person against
the Subsidiary Guarantor challenging or questioning the use of such Intellectual
Property or the validity or effectiveness of such Intellectual Property, nor
does the Subsidiary Guarantor know of any such claim, and, to the knowledge of
the Subsidiary Guarantor, neither (i) the use of such Intellectual Property by
the Subsidiary Guarantor or any Subsidiary of the Subsidiary Guarantor, nor
(ii) the granting of a right or a license in respect of such Intellectual
Property from the Subsidiary Guarantor or any Subsidiary of the Subsidiary
Guarantor, in each case, infringes on the rights of any Person. As of the date
of this Agreement, none of the Intellectual Property owned by the Subsidiary
Guarantor or any Subsidiary of the Subsidiary Guarantor is subject to any
licensing agreement or similar arrangement (other than non-exclusive outbound
licenses to customers of the Loan Parties in the ordinary course of business)
except as set forth on Schedule 4 attached hereto.



--------------------------------------------------------------------------------

(e) Set forth on Schedule 5 attached hereto, as of the date of this Agreement,
is a description of all deposit accounts and securities accounts of the
Subsidiary Guarantor maintained in the United States, including the name of
(i) in the case of a deposit account, the depository institution and whether
such account is an Excluded Account, and (ii) in the case of a securities
account, the securities intermediary or issuer and whether such account in an
Excluded Account, as applicable.

(f) Set forth on Schedule 6 attached hereto, as of the date of this Agreement,
is a list of all real property located in the United States that is owned or
leased by the Subsidiary Guarantor (in each case, including (i) the property
address and (ii) the city, county, state and zip code which such property is
located).

(g) Set forth on Schedule 7 attached hereto, as of the date of this Agreement,
is a complete and accurate list of all Material Contracts of the Subsidiary
Guarantor and any Subsidiary of the Subsidiary Guarantor.

(h) As of the date of this Agreement, the Subsidiary Guarantor does not have any
commercial tort claims seeking damages in excess of $1,000,000 other than as set
forth on Schedule 8 attached hereto.

(i) As of the date of this Agreement, the Subsidiary Guarantor does not hold any
instruments, documents or tangible chattel paper required to be pledged and
delivered to the Lender pursuant to the Security Agreement other than as set
forth on Schedule 9 attached hereto.

5. The address and contact information of the Subsidiary Guarantor for purposes
of all notices and other communications is [__].

6. The Subsidiary Guarantor hereby waives acceptance by the Lender and the
Secured Parties of the guaranty by the Subsidiary Guarantor under Article IX of
the Credit Agreement upon the execution of this Agreement by the Subsidiary
Guarantor.

7. Each Borrower confirms that the Credit Agreement is, and upon the Subsidiary
Guarantor becoming a Guarantor, shall continue to be, in full force and effect.
The parties hereto confirm and agree that immediately upon the Subsidiary
Guarantor becoming a Guarantor, (a) the term “Obligations,” as used in the
Credit Agreement, shall include all obligations of the Subsidiary Guarantor
under the Credit Agreement and under each other Loan Document, and (b) the term
“Additional Secured Obligations”, as used in the Credit Agreement, shall include
all obligations of the Subsidiary Guarantor arising under Secured Cash
Management Agreements and Secured Hedge Agreements.

8. Each Borrower and the Subsidiary Guarantor agrees that at any time and from
time to time, upon the written request of the Lender, it will execute and
deliver such further documents and do such further acts as the Lender may
reasonably request in accordance with the terms and conditions of the Credit
Agreement and the other Loan Documents in order to effect the provisions of this
Agreement.

9. This Agreement may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Agreement by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.



--------------------------------------------------------------------------------

10. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York. The terms of Sections 10.13 and 10.14 of
the Credit Agreement are incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Borrower and the Subsidiary Guarantor has caused this
Agreement to be duly executed by its authorized officer, and the Lender, for the
benefit of the Secured Parties, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

 

SUBSIDIARY GUARANTOR:     [SUBSIDIARY GUARANTOR]     By:           Name:        
Title:   BORROWERS:    

RESOURCES CONNECTION, INC.,

a Delaware corporation

    By:           Name:         Title:      

RESOURCES CONNECTION LLC,

a Delaware limited liability company

    By:           Name:         Title:  

 

Acknowledged, accepted and agreed:

BANK OF AMERICA, N.A.,

as Lender

By:     Name:   Title:  



--------------------------------------------------------------------------------

Schedule 1

[Responsible Officers]

Schedule 2

[Subsidiaries, Joint Ventures, Partnerships and Other Equity Investments]

Schedule 3

[Subsidiary Guarantor Information]

Schedule 4

[Intellectual Property]

Schedule 5

[Deposit Accounts and Securities Accounts]

Schedule 6

[Properties]

Schedule 7

[Material Contracts]

Schedule 8

[Commercial Tort Claims]

Schedule 9

[Instruments; Documents; Tangible Chattel Paper]



--------------------------------------------------------------------------------

EXHIBIT C

[Form of] Loan Notice

 

TO: Bank of America, N.A., as Lender

 

RE: Credit Agreement, dated as of October 17, 2016, by and among Resources
Connection, Inc., a Delaware corporation (“RCI”), Resources Connection LLC, a
Delaware limited liability company (“RCL” and together with RCI, the “Borrowers”
and each a “Borrower”), the Guarantors party thereto, and Bank of America, N.A.,
as Lender (as amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)

 

DATE:                                              

 

 

The undersigned Borrower hereby requests (select one):

☐ A [Revolving Borrowing][Reducing Revolving Borrowing]

☐ A [conversion][continuation] of [Revolving Loans][Reducing Revolving Loans]

---

 

  1. On                              (a Business Day)

 

  2. In the amount of $                             .

 

  3. Comprised of:        ☐  Base Rate Loans

 ☐  Eurodollar Rate Loans

 

  4. For Eurodollar Rate Loans: with an Interest Period of             .

 

  5. Applicable Borrower:                                         .

The undersigned Borrower hereby represents and warrants that (a) such request
complies with the requirements of Section 2.01 of the Credit Agreement and
(b) each of the conditions set forth in Section 4.02 of the Credit Agreement
have been satisfied on and as of the date of such Borrowing, conversion or
continuation.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

The undersigned Borrower has caused this Loan Notice to be executed as of the
date first above written.

 

[RESOURCES CONNECTION, INC., a Delaware corporation By:     Name:   Title:]  
[RESOURCES CONNECTION LLC, a Delaware limited liability company By:     Name:  
Title:]  



--------------------------------------------------------------------------------

EXHIBIT D

[Form of] Notice of Loan Prepayment

 

TO: Bank of America, N.A., as Lender

 

RE: Credit Agreement, dated as of October 17, 2016, by and among Resources
Connection, Inc., a Delaware corporation (“RCI”), Resources Connection LLC, a
Delaware limited liability company (“RCL” and together with RCI, the “Borrowers”
and each a “Borrower”), the Guarantors party thereto, and Bank of America, N.A.,
as Lender (as amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)

 

DATE:                                              

 

 

The Borrowers hereby notify the Lender that on             , pursuant to the
terms of Section 2.04 of the Credit Agreement, the Borrowers intend to make a
voluntary prepayment of [Revolving Loans][Reducing Revolving Loans] as more
specifically set forth below:

☐ Eurodollar Rate Loans: $                         

Applicable Interest Period(s):                         

☐ Base Rate Loans: $                         

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

The Borrowers have caused this Notice of Loan Prepayment to be executed as of
the date first above written.

 

RESOURCES CONNECTION, INC., a Delaware corporation By:     Name:   Title:  
RESOURCES CONNECTION LLC, a Delaware limited liability company By:     Name:  
Title:  



--------------------------------------------------------------------------------

EXHIBIT E

[Form of] Solvency Certificate

October 17, 2016

This Solvency Certificate is being executed and delivered pursuant to
Section 4.01(j) of that certain Credit Agreement, dated as of the date hereof
(the “Credit Agreement;” the terms defined therein being used herein as therein
defined), among Resources Connection, Inc., a Delaware corporation (“RCI”),
Resources Connection LLC, a Delaware limited liability company, the Guarantors
party thereto, and Bank of America, N.A., as Lender.

I, [__], the [__] of RCI, hereby certify that I am the [__] of RCI and that I am
generally familiar with the businesses and assets of RCI and its Subsidiaries,
and that I have made such other investigations and inquiries as I have deemed
appropriate and I am duly authorized to execute this Solvency Certificate on
behalf of RCI pursuant to the Credit Agreement.

I further certify, solely in my capacity as [__] of RCI and not in any
individual capacity, that, as of the date hereof and after giving effect to the
Transactions, (a) the fair value of the property of RCI and its Subsidiaries, on
a Consolidated basis, is greater than the total amount of liabilities, including
contingent liabilities, of RCI and its Subsidiaries, on a Consolidated basis,
(b) the present fair saleable value of the assets of RCI and its Subsidiaries,
on a Consolidated basis, is not less than the amount that will be required to
pay the probable liability of RCI and its Subsidiaries, on a Consolidated basis,
on their debts as they become absolute and matured, (c) RCI and its
Subsidiaries, on a Consolidated basis, do not intend to, and do not believe that
they will, incur debts or liabilities beyond their ability to pay such debts and
liabilities as they mature, (d) RCI and its Subsidiaries, on a Consolidated
basis, are not engaged in a business or a transaction, and are not about to
engage in a business or a transaction, for which their property would constitute
unreasonably small capital, and (e) RCI and its Subsidiaries, on a Consolidated
basis, are able to pay their debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. For the
purposes hereof, the amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

      [Name], [Title] of Resources Connection, Inc.